 


110 HR 7323 RH: Financial Services and General Government Appropriations Act, 2009
U.S. House of Representatives
2008-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 594 
110th CONGRESS 2d Session 
H. R. 7323 
[Report No. 110–920] 
IN THE HOUSE OF REPRESENTATIVES 
 
December 10, 2008 
Mr. Serrano, from the Committee on Appropriations, reported the following bill; which was committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 
A BILL 
Making appropriations for financial services and general government for the fiscal year ending September 30, 2009, and for other purposes.  
 
 
That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2009, and for other purposes, namely: 
 I Department of the Treasury 
 Departmental offices  
 Salaries and expenses (including transfer of funds) 
  For necessary expenses of the Departmental Offices including operation and maintenance of the Treasury Building and Annex; hire of passenger motor vehicles; maintenance, repairs, and improvements of, and purchase of commercial insurance policies for, real properties leased or owned overseas, when necessary for the performance of official business, $275,395,000, of which not to exceed $21,592,000 is for executive direction program activities; not to exceed $45,853,000 is for economic policies and programs activities; not to exceed $35,435,000 is for financial policies and programs activities; not to exceed $62,012,000 is for terrorism and financial intelligence activities; not to exceed $19,009,000 is for Treasury-wide management policies and programs activities; and not to exceed $91,494,000 is for administration programs activities: Provided, That the Secretary of the Treasury is authorized to transfer funds appropriated for any program activity of the Departmental Offices to any other program activity of the Departmental Offices upon notification to the House and Senate Committees on Appropriations: Provided further, That no appropriation for any program activity shall be increased or decreased by more than 4 percent by all such transfers: Provided further, That any change in funding greater than 4 percent shall be submitted for approval to the House and Senate Committees on Appropriations: Provided further, That of the amount appropriated under this heading, not to exceed $3,000,000, to remain available until September 30, 2010, is for information technology modernization requirements; not to exceed $150,000 is for official reception and representation expenses; and not to exceed $258,000 is for unforeseen emergencies of a confidential nature, to be allocated and expended under the direction of the Secretary of the Treasury and to be accounted for solely on his certificate: Provided further, That of the amount appropriated under this heading, $5,232,443, to remain available until September 30, 2010, is for the Treasury-wide Financial Statement Audit and Internal Control Program, of which such amounts as may be necessary may be transferred to accounts of the Department's offices and bureaus to conduct audits: Provided further, That this transfer authority shall be in addition to any other provided in this Act: Provided further, That of the amount appropriated under this heading, $500,000, to remain available until September 30, 2010, is for secure space requirements: Provided further, That of the amount appropriated under this heading, $1,100,000, to remain available until September 30, 2010, is for salary and benefits for hiring of personnel whose work will require completion of a security clearance investigation in order to perform highly classified work to further the activities of the Office of Terrorism and Financial Intelligence: Provided further, That of the amount appropriated under this heading, $3,400,000, to remain available until September 30, 2011, is to develop and implement programs within the Office of Critical Infrastructure Protection and Compliance Policy, including entering into cooperative agreements: Provided further, That of the amount appropriated under this heading $3,000,000 to remain available until September 30, 2011, is for modernizing the Office of Debt Management's information technology.Department-wide systems and capital investments programs(including transfer of funds) For development and acquisition of automatic data processing equipment, software, and services for the Department of the Treasury, $26,975,000, to remain available until September 30, 2011: Provided, That $11,518,000 is for repairs to the Treasury Annex Building: Provided further, That these funds shall be transferred to accounts and in amounts as necessary to satisfy the requirements of the Department's offices, bureaus, and other organizations: Provided further, That this transfer authority shall be in addition to any other transfer authority provided in this Act: Provided further, That none of the funds appropriated under this heading shall be used to support or supplement Internal Revenue Service, Operations Support or Internal Revenue Service, Business Systems Modernization.Office of inspector generalSalaries and expensesFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, not to exceed $2,000,000 for official travel expenses, including hire of passenger motor vehicles; and not to exceed $100,000 for unforeseen emergencies of a confidential nature, to be allocated and expended under the direction of the Inspector General of the Treasury, $19,356,000, of which not to exceed $2,500 shall be available for official reception and representation expenses.Treasury inspector general for tax administrationSalaries and expensesFor necessary expenses of the Treasury Inspector General for Tax Administration in carrying out the Inspector General Act of 1978, including purchase (not to exceed 150 for replacement only for police-type use) and hire of passenger motor vehicles (31 U.S.C. 1343(b)); services authorized by 5 U.S.C. 3109, at such rates as may be determined by the Inspector General for Tax Administration; $145,736,000, of which not to exceed $6,000,000 shall be available for official travel expenses; of which not to exceed $500,000 shall be available for unforeseen emergencies of a confidential nature, to be allocated and expended under the direction of the Inspector General for Tax Administration; and of which not to exceed $1,500 shall be available for official reception and representation expenses.Financial crimes enforcement networkSalaries and expensesFor necessary expenses of the Financial Crimes Enforcement Network, including hire of passenger motor vehicles; travel and training expenses of non-Federal and foreign government personnel to attend meetings and training concerned with domestic and foreign financial intelligence activities, law enforcement, and financial regulation; not to exceed $14,000 for official reception and representation expenses; and for assistance to Federal law enforcement agencies, with or without reimbursement, $91,335,000, of which not to exceed $16,340,000 shall remain available until September 30, 2011; and of which $9,178,000 shall remain available until September 30, 2010: Provided, That funds appropriated in this account may be used to procure personal services contracts.Financial management serviceSalaries and expensesFor necessary expenses of the Financial Management Service, $239,344,000, of which not to exceed $9,220,000 shall remain available until September 30, 2011, for information systems modernization initiatives; and of which not to exceed $2,500 shall be available for official reception and representation expenses.Alcohol and tobacco tax and trade bureauSalaries and expensesFor necessary expenses of carrying out section 1111 of the Homeland Security Act of 2002, including hire of passenger motor vehicles, $96,900,000; of which not to exceed $6,000 for official reception and representation expenses; not to exceed $50,000 for cooperative research and development programs for laboratory services; and provision of laboratory assistance to State and local agencies with or without reimbursement.United states mintUnited states mint public enterprise fundPursuant to section 5136 of title 31, United States Code, the United States Mint is provided funding through the United States Mint Public Enterprise Fund for costs associated with the production of circulating coins, numismatic coins, and protective services, including both operating expenses and capital investments. The aggregate amount of new liabilities and obligations incurred during fiscal year 2009 under such section 5136 for circulating coinage and protective service capital investments of the United States Mint shall not exceed $42,150,000.Bureau of the public debtAdministering the Public DebtFor necessary expenses connected with any public-debt issues of the United States, $187,054,000, of which not to exceed $2,500 shall be available for official reception and representation expenses, and of which not to exceed $2,000,000 shall remain available until September 30, 2011, for systems modernization: Provided, That the sum appropriated herein from the general fund for fiscal year 2009 shall be reduced by not more than $10,000,000 as definitive security issue fees and Legacy Treasury Direct Investor Account Maintenance fees are collected, so as to result in a final fiscal year 2009 appropriation from the general fund estimated at $177,054,000. In addition, $90,000 to be derived from the Oil Spill Liability Trust Fund to reimburse the Bureau for administrative and personnel expenses for financial management of the Fund, as authorized by section 1012 of Public Law 101–380.Community Development Financial Institutions Fund Program AccountTo carry out the Community Development Banking and Financial Institutions Act of 1994 (Public Law 103–325), including services authorized by 5 U.S.C. 3109, but at rates for individuals not to exceed the per diem rate equivalent to the rate for ES–3, $105,000,000 to remain available until September 30, 2010, of which up to $13,778,000 may be used for administrative expenses, including administration of the New Markets Tax Credit, up to $7,500,000 may be used for the cost of direct loans, and up to $250,000 may be used for administrative expenses to carry out the direct loan program: Provided, That the cost of direct loans, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That these funds are available to subsidize gross obligations for the principal amount of direct loans not to exceed $16,000,000.Internal revenue servicetaxpayer servicesFor necessary expenses of the Internal Revenue Service to provide taxpayer services, including pre-filing assistance and education, filing and account services, taxpayer advocacy services, and other services as authorized by 5 U.S.C. 3109, at such rates as may be determined by the Commissioner, $2,210,000,000, of which not less than $5,100,000 shall be for the Tax Counseling for the Elderly Program, of which not less than $9,500,000 shall be available for low-income taxpayer clinic grants, and of which not less than $192,000,000 shall be available for operating expenses of the Taxpayer Advocate Service.enforcement(including transfer of funds)For necessary expenses of the Internal Revenue Service to determine and collect owed taxes, to provide legal and litigation support, to conduct criminal investigations, to enforce criminal statutes related to violations of internal revenue laws and other financial crimes, to purchase (for police-type use, not to exceed 850) and hire of passenger motor vehicles (31 U.S.C. 1343(b)), and to provide other services as authorized by 5 U.S.C. 3109, at such rates as may be determined by the Commissioner, $5,117,267,000, of which not less than $57,252,000 shall be for the Interagency Crime and Drug Enforcement program: Provided, That up to $10,000,000 may be transferred as necessary from this account to Operations Support solely for the purposes of the Interagency Crime and Drug Enforcement program: Provided further, That this transfer authority shall be in addition to any other transfer authority provided in this Act.Operations supportFor necessary expenses of the Internal Revenue Service to support taxpayer services and enforcement programs, including rent payments; facilities services; printing; postage; physical security; headquarters and other IRS-wide administration activities; research and statistics of income; telecommunications; information technology development, enhancement, operations, maintenance, and security; the hire of passenger motor vehicles (31 U.S.C. 1343(b)); and other services as authorized by 5 U.S.C. 3109, at such rates as may be determined by the Commissioner; $3,833,127,000, of which up to $75,000,000 shall remain available until September 30, 2010, for information technology support; of which not to exceed $1,000,000 shall remain available until September 30, 2011, for research; of which not less than $2,000,000 shall be for the Internal Revenue Service Oversight Board; and of which not to exceed $25,000 shall be for official reception and representation.Business systems modernizationFor necessary expenses of the Internal Revenue Service's business systems modernization program, $222,664,000, to remain available until September 30, 2011, for the capital asset acquisition of information technology systems, including management and related contractual costs of said acquisitions, including related Internal Revenue Service labor costs, and contractual costs associated with operations authorized by 5 U.S.C. 3109: Provided, That, with the exception of labor costs, none of these funds may be obligated until the Internal Revenue Service submits to the Committees on Appropriations, and such Committees approve, a plan for expenditure that: (1) meets the capital planning and investment control review requirements established by the Office of Management and Budget, including Circular A–11; (2) complies with the Internal Revenue Service's enterprise architecture, including the modernization blueprint; (3) conforms with the Internal Revenue Service's enterprise life cycle methodology; (4) is approved by the Internal Revenue Service, the Department of the Treasury, and the Office of Management and Budget; (5) has been reviewed by the Government Accountability Office; and (6) complies with the acquisition rules, requirements, guidelines, and systems acquisition management practices of the Federal Government.Health Insurance Tax Credit AdministrationFor expenses necessary to implement the health insurance tax credit included in the Trade Act of 2002 (Public Law 107–210), $15,406,000.Administrative provisions—internal revenue service(including transfer of funds) 
 101. Not to exceed 5 percent of any appropriation made available in this Act to the Internal Revenue Service or not to exceed 3 percent of appropriations under the heading Enforcement may be transferred to any other Internal Revenue Service appropriation upon the advance approval of the Committees on Appropriations.  
 102. The Internal Revenue Service shall maintain a training program to ensure that Internal Revenue Service employees are trained in taxpayers' rights, in dealing courteously with taxpayers, and in cross-cultural relations.  
 103. The Internal Revenue Service shall institute and enforce policies and procedures that will safeguard the confidentiality of taxpayer information.
104. Funds made available by this or any other Act to the Internal Revenue Service shall be available for improved facilities and increased staffing to provide sufficient and effective 1–800 help line service for taxpayers. The Commissioner shall continue to make the improvement of the Internal Revenue Service 1–800 help line service a priority and allocate resources necessary to increase phone lines and staff to improve the Internal Revenue Service 1–800 help line service. 
105.Of the funds made available by this Act to the Internal Revenue Service, not less than $6,997,000,000 shall be available only for tax enforcement and related support activities funded in Internal Revenue Service Enforcement and Operations Support accounts. In addition, of the funds made available by this Act to the Internal Revenue Service, and subject to the same terms and conditions, an additional $490,000,000 shall be available for enhanced tax enforcement and related support activities. Not to exceed 1 percent of the funds made available by this Act to the Internal Revenue Service Operations Support account, for tax enforcement related support activities, may be transferred to taxpayer service related support activities upon the advance notification of the Committees on Appropriations.
106. None of the funds made available in this Act may be used to enter into, renew, extend, administer, implement, enforce, or provide oversight of any qualified tax collection contract (as defined in section 6306 of the Internal Revenue Code of 1986).  
Administrative Provisions—Department of the Treasury(including transfers of funds) 
 107. Appropriations to the Department of the Treasury in this Act shall be available for uniforms or allowances therefor, as authorized by law (5 U.S.C. 5901), including maintenance, repairs, and cleaning; purchase of insurance for official motor vehicles operated in foreign countries; purchase of motor vehicles without regard to the general purchase price limitations for vehicles purchased and used overseas for the current fiscal year; entering into contracts with the Department of State for the furnishing of health and medical services to employees and their dependents serving in foreign countries; and services authorized by 5 U.S.C. 3109.  
 108. Not to exceed 2 percent of any appropriations in this Act made available to the Departmental Offices—Salaries and Expenses, Office of Inspector General, Financial Management Service, Alcohol and Tobacco Tax and Trade Bureau, Financial Crimes Enforcement Network, and Bureau of the Public Debt, may be transferred between such appropriations upon the advance approval of the Committees on Appropriations: Provided, That no transfer may increase or decrease any such appropriation by more than 2 percent.  
 109. Not to exceed 2 percent of any appropriation made available in this Act to the Internal Revenue Service may be transferred to the Treasury Inspector General for Tax Administration's appropriation upon the advance approval of the Committees on Appropriations: Provided, That no transfer may increase or decrease any such appropriation by more than 2 percent.  
 110. Of the funds available for the purchase of law enforcement vehicles, no funds may be obligated until the Secretary of the Treasury certifies that the purchase by the respective Treasury bureau is consistent with departmental vehicle management principles: Provided, That the Secretary may delegate this authority to the Assistant Secretary for Management.  
 111. None of the funds appropriated in this Act or otherwise available to the Department of the Treasury or the Bureau of Engraving and Printing may be used to redesign the $1 Federal Reserve note.  
 112. The Secretary of the Treasury may transfer funds from Financial Management Service, Salaries and Expenses to the Debt Collection Fund as necessary to cover the costs of debt collection: Provided, That such amounts shall be reimbursed to such salaries and expenses account from debt collections received in the Debt Collection Fund.  
 113. Section 122(g)(1) of Public Law 105–119 (5 U.S.C. 3104 note), is further amended by striking 10 years and inserting 11 years.
114.None of the funds appropriated or otherwise made available by this or any other Act may be used by the United States Mint to construct or operate any museum without the explicit approval of the Committees on Appropriations of the House of Representatives and the Senate, the House Committee on Financial Services, and the Senate Committee on Banking, Housing, and Urban Affairs.
115.None of the funds appropriated or otherwise made available by this or any other Act or source to the Department of the Treasury, the Bureau of Engraving and Printing, and the United States Mint, individually or collectively, may be used to consolidate any or all functions of the Bureau of Engraving and Printing and the United States Mint without the explicit approval of the House Committee on Financial Services; the Senate Committee on Banking, Housing, and Urban Affairs; the House Committee on Appropriations; and the Senate Committee on Appropriations.
116.Funds appropriated by this Act, or made available by the transfer of funds in this Act, for the Department of the Treasury's intelligence or intelligence related activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 414) during fiscal year 2009 until the enactment of the Intelligence Authorization Act for Fiscal Year 2009. 
This title may be cited as the Department of the Treasury Appropriations Act, 2009.
 
IIExecutive Office of the President and Funds Appropriated to the PresidentCompensation of the president
For compensation of the President, including an expense allowance at the rate of $50,000 per annum as authorized by 3 U.S.C. 102, $450,000: Provided, That none of the funds made available for official expenses shall be expended for any other purpose and any unused amount shall revert to the Treasury pursuant to section 1552 of title 31, United States Code.White house officeSalaries and expensesFor necessary expenses for the White House as authorized by law, including not to exceed $3,850,000 for services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 105; subsistence expenses as authorized by 3 U.S.C. 105, which shall be expended and accounted for as provided in that section; hire of passenger motor vehicles, newspapers, periodicals, teletype news service, and travel (not to exceed $100,000 to be expended and accounted for as provided by 3 U.S.C. 103); and not to exceed $19,000 for official entertainment expenses, to be available for allocation within the Executive Office of the President; $53,899,000, of which $1,400,000 shall be for the Office of National AIDS Policy.Executive residence at the white houseOperating expensesFor the care, maintenance, repair and alteration, refurnishing, improvement, heating, and lighting, including electric power and fixtures, of the Executive Residence at the White House and official entertainment expenses of the President, $13,363,000, to be expended and accounted for as provided by 3 U.S.C. 105, 109, 110, and 112–114.Reimbursable expensesFor the reimbursable expenses of the Executive Residence at the White House, such sums as may be necessary: Provided, That all reimbursable operating expenses of the Executive Residence shall be made in accordance with the provisions of this paragraph: Provided further, That, notwithstanding any other provision of law, such amount for reimbursable operating expenses shall be the exclusive authority of the Executive Residence to incur obligations and to receive offsetting collections, for such expenses: Provided further, That the Executive Residence shall require each person sponsoring a reimbursable political event to pay in advance an amount equal to the estimated cost of the event, and all such advance payments shall be credited to this account and remain available until expended: Provided further, That the Executive Residence shall require the national committee of the political party of the President to maintain on deposit $25,000, to be separately accounted for and available for expenses relating to reimbursable political events sponsored by such committee during such fiscal year: Provided further, That the Executive Residence shall ensure that a written notice of any amount owed for a reimbursable operating expense under this paragraph is submitted to the person owing such amount within 60 days after such expense is incurred, and that such amount is collected within 30 days after the submission of such notice: Provided further, That the Executive Residence shall charge interest and assess penalties and other charges on any such amount that is not reimbursed within such 30 days, in accordance with the interest and penalty provisions applicable to an outstanding debt on a United States Government claim under section 3717 of title 31, United States Code: Provided further, That each such amount that is reimbursed, and any accompanying interest and charges, shall be deposited in the Treasury as miscellaneous receipts: Provided further, That the Executive Residence shall prepare and submit to the Committees on Appropriations, by not later than 90 days after the end of the fiscal year covered by this Act, a report setting forth the reimbursable operating expenses of the Executive Residence during the preceding fiscal year, including the total amount of such expenses, the amount of such total that consists of reimbursable official and ceremonial events, the amount of such total that consists of reimbursable political events, and the portion of each such amount that has been reimbursed as of the date of the report: Provided further, That the Executive Residence shall maintain a system for the tracking of expenses related to reimbursable events within the Executive Residence that includes a standard for the classification of any such expense as political or nonpolitical: Provided further, That no provision of this paragraph may be construed to exempt the Executive Residence from any other applicable requirement of subchapter I or II of chapter 37 of title 31, United States Code.White house repair and restorationFor the repair, alteration, and improvement of the Executive Residence at the White House, $1,600,000, to remain available until expended, for required maintenance, safety and health issues, and continued preventative maintenance.Council of economic advisersSalaries and expensesFor necessary expenses of the Council of Economic Advisers in carrying out its functions under the Employment Act of 1946 (15 U.S.C. 1021 et seq.), $4,118,000.Office of policy developmentSalaries and expensesFor necessary expenses of the Office of Policy Development, including services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 107, $3,550,000.National security councilSalaries and expensesFor necessary expenses of the National Security Council, including services as authorized by 5 U.S.C. 3109, $9,029,000.Office of administrationSalaries and expensesFor necessary expenses of the Office of Administration, including services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 107, and hire of passenger motor vehicles, $95,633,000, of which $11,923,000 shall remain available until expended for continued modernization of the information technology infrastructure within the Executive Office of the President.Office of management and budgetSalaries and expensesFor necessary expenses of the Office of Management and Budget, including hire of passenger motor vehicles and services as authorized by 5 U.S.C. 3109 and to carry out the provisions of chapter 35 of title 44, United States Code, $79,972,000, of which not to exceed $3,000 shall be available for official representation expenses: Provided, That none of the funds appropriated in this Act for the Office of Management and Budget may be used for the purpose of reviewing any agricultural marketing orders or any activities or regulations under the provisions of the Agricultural Marketing Agreement Act of 1937 (7 U.S.C. 601 et seq.): Provided further, That none of the funds made available for the Office of Management and Budget by this Act may be expended for the altering of the transcript of actual testimony of witnesses, except for testimony of officials of the Office of Management and Budget, before the Committees on Appropriations or their subcommittees: Provided further, That none of the funds provided in this or prior Acts shall be used, directly or indirectly, by the Office of Management and Budget, for evaluating or determining if water resource project or study reports submitted by the Chief of Engineers acting through the Secretary of the Army are in compliance with all applicable laws, regulations, and requirements relevant to the Civil Works water resource planning process: Provided further, That the Office of Management and Budget shall have not more than 60 days in which to perform budgetary policy reviews of water resource matters on which the Chief of Engineers has reported: Provided further, That the Director of the Office of Management and Budget shall notify the appropriate authorizing and appropriating committees when the 60-day review is initiated: Provided further, That if water resource reports have not been transmitted to the appropriate authorizing and appropriating committees within 15 days after the end of the Office of Management and Budget review period based on the notification from the Director, Congress shall assume Office of Management and Budget concurrence with the report and act accordingly.Office of national drug control policySalaries and expensesFor necessary expenses of the Office of National Drug Control Policy; for research activities pursuant to the Office of National Drug Control Policy Reauthorization Act of 2006 (Public Law 109–469); not to exceed $10,000 for official reception and representation expenses; and for participation in joint projects or in the provision of services on matters of mutual interest with nonprofit, research, or public organizations or agencies, with or without reimbursement, $26,011,000; of which $500,000 shall remain available until expended for policy research and evaluation: Provided, That the Office is authorized to accept, hold, administer, and utilize gifts, both real and personal, public and private, without fiscal year limitation, for the purpose of aiding or facilitating the work of the Office.Counterdrug technology assessment center(including transfer of funds)For necessary expenses for the Counterdrug Technology Assessment Center for research activities pursuant to the Office of National Drug Control Policy Reauthorization Act of 2006 (Public Law 109–469), $1,000,000, which shall remain available until expended for counternarcotics research and development projects: Provided, That such amount shall be available for transfer to other Federal departments or agencies: Provided further, That the Office of National Drug Control Policy shall submit for approval by the Committees on Appropriations of the House of Representatives and the Senate a spending plan for the use of these funds no later than 90 days after the enactment of this Act.Federal drug control programsHigh intensity drug trafficking areas program(including transfers of funds)For necessary expenses of the Office of National Drug Control Policy's High Intensity Drug Trafficking Areas Program, $230,000,000, to remain available until September 30, 2010, for drug control activities consistent with the approved strategy for each of the designated High Intensity Drug Trafficking Areas, of which no less than 51 percent shall be transferred to State and local entities for drug control activities, which shall be obligated within 120 days after the enactment of this Act: Provided, That up to 49 percent may be transferred to Federal agencies and departments at a rate to be determined by the Director, of which up to $2,100,000 may be used for auditing services and associated activities, and up to $250,000 of the $2,100,000 shall be used to measure the performance of the High Intensity Drug Trafficking Areas Program: Provided further, That High Intensity Drug Trafficking Areas Programs designated as of September 30, 2008, shall be funded at no less than the fiscal year 2008 initial allocation levels (as revised by the letter from the Director of the Office of National Drug Control Policy to the Committees on Appropriations of the House of Representatives and the Senate dated April 8, 2008) or $3,000,000, whichever is greater, unless the Director submits to the Committees on Appropriations of the House of Representatives and the Senate, and the Committees approve, justification for changes in those levels based on clearly articulated priorities for the High Intensity Drug Trafficking Areas Programs, as well as published Office of National Drug Control Policy performance measures of effectiveness: Provided further, That no High Intensity Drug Trafficking Area shall receive more than $47,457,447 as its fiscal year 2009 initial allocation level: Provided further, That, notwithstanding the requirements of Public Law 106–58, any unexpended funds obligated prior to fiscal year 2007 for programs addressing the treatment or prevention of drug use as part of the approved strategy for a designated High Intensity Drug Trafficking Area may be used for other approved activities of that High Intensity Drug Trafficking Area: Provided further, That the Office of National Drug Control Policy shall submit recommendations for approval to the Committees on Appropriations for both the High Intensity Drug Trafficking Area initial allocation funding within 90 days after the enactment of this Act and the High Intensity Drug Trafficking Area discretionary funding within 120 days after the enactment of this Act: Provided further, That within the discretionary funding amount, plans for use of such funds shall be subject to approval by the Committees on Appropriations.Other federal drug control programs(including transfer of funds)For activities to support a national anti-drug campaign for youth, and for other purposes, authorized by the Office of National Drug Control Policy Reauthorization Act of 2006 (Public Law 109–469), $165,000,000, to remain available until expended, of which the amounts are available as follows: $60,000,000 to support a national media campaign: Provided, That the Office of National Drug Control Policy shall maintain funding for non-advertising services for the media campaign at no less than the fiscal year 2003 ratio of service funding to total funds and shall continue the corporate outreach program as it operated prior to its cancellation; $90,000,000 to continue a program of matching grants to drug-free communities, of which $2,000,000 shall be made available as directed by section 4 of Public Law 107–82, as amended by Public Law 109–469 (21 U.S.C. 1521 note); $1,500,000 for training and technical assistance for drug court professionals; $10,100,000 for the United States Anti-Doping Agency for anti-doping activities; $1,900,000 for the United States membership dues to the World Anti-Doping Agency; $1,250,000 for the National Alliance for Model State Drug Laws; and $250,000 for evaluations and research related to National Drug Control Program performance measures: Providedfurther, That such funds may be transferred to other Federal departments and agencies to carry out such activities: Provided further, That of the amounts appropriated for a national media campaign, not to exceed 10 percent shall be for administration, advertising production, research and testing, labor, and related costs of the national media campaign.Unanticipated needsFor expenses necessary to enable the President to meet unanticipated needs, in furtherance of the national interest, security, or defense which may arise at home or abroad during the current fiscal year, as authorized by 3 U.S.C. 108, $1,000,000, to remain available until expended.Presidential Transition Administrative Support(including transfer of funds)For expenses of the Office of Administration to carry out the Presidential Transition Act of 1963 and similar expenses, in addition to amounts otherwise appropriated by law, $8,000,000; Provided, That such funds may be transferred to other accounts that provide funding for offices within the Executive Office of the President and the Office of the Vice President in this Act or any other Act, to carry out such purposes.Special assistance to the presidentSalaries and expensesFor necessary expenses to enable the Vice President to provide assistance to the President in connection with specially assigned functions; services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 106, including subsistence expenses as authorized by 3 U.S.C. 106, which shall be expended and accounted for as provided in that section; and hire of passenger motor vehicles, $4,496,000.Official residence of the Vice PresidentOperating expenses(including transfer of funds)For the care, operation, refurnishing, improvement, and to the extent not otherwise provided for, heating and lighting, including electric power and fixtures, of the official residence of the Vice President; the hire of passenger motor vehicles; and not to exceed $90,000 for official entertainment expenses of the Vice President, to be accounted for solely on his certificate, $323,000: Provided, That advances or repayments or transfers from this appropriation may be made to any department or agency for expenses of carrying out such activities.Administrative provisions—Executive office of the president and funds appropriated to the president(including transfer of funds)
201.From funds made available in this Act under the headings White House Office, Executive Residence at the White House, White House Repair and Restoration, Council of Economic Advisors, National Security Council, Office of Administration, Office of Policy Development, Special Assistance to the President, and Official Residence of the Vice President, the Director of the Office of Management and Budget (or such other officer as the President may designate in writing), may, 15 days after giving notice to the Committees on Appropriations of the House of Representatives and the Senate, transfer not to exceed 10 percent of any such appropriation to any other such appropriation, to be merged with and available for the same time and for the same purposes as the appropriation to which transferred: Provided, That the amount of an appropriation shall not be increased by more than 50 percent by such transfers: Provided further, That no amount shall be transferred from Special Assistance to the President or Official Residence of the Vice President without the approval of the Vice President.
202.The President shall submit to the Committees on Appropriations of the House of Representatives and the Senate not later than 60 days after enactment of this Act, and prior to the initial obligation of funds appropriated under the heading Office of National Drug Control Policy, a financial plan on the proposed uses of all funds under the heading by program, project, and activity, for which the obligation of funds is anticipated: Provided, That up to 20 percent of funds appropriated under this heading may be obligated before the submission of the report subject to prior approval of the Committees on Appropriations: Provided further, That the report shall be updated and submitted to the Committees on Appropriations every 6 months and shall include information detailing how the estimates and assumptions contained in previous reports have changed: Provided further, That any new projects and changes in funding of ongoing projects shall be subject to the prior approval of the Committees on Appropriations.
This title may be cited as the Executive Office of the President Appropriations Act, 2009.
IIIThe JudiciarySupreme Court of the United StatesSalaries and expenses
For expenses necessary for the operation of the Supreme Court, as required by law, excluding care of the building and grounds, including purchase or hire, driving, maintenance, and operation of an automobile for the Chief Justice, not to exceed $10,000 for the purpose of transporting Associate Justices, and hire of passenger motor vehicles as authorized by 31 U.S.C. 1343 and 1344; not to exceed $10,000 for official reception and representation expenses; and for miscellaneous expenses, to be expended as the Chief Justice may approve, $69,777,000, of which $2,000,000 shall remain available until expended.Care of the building and groundsFor such expenditures as may be necessary to enable the Architect of the Capitol to carry out the duties imposed upon the Architect by the Act approved May 7, 1934 (40 U.S.C. 13a–13b), $18,447,000, which shall remain available until expended.United states court of appeals for the federal circuitSalaries and expensesFor salaries of the chief judge, judges, and other officers and employees, and for necessary expenses of the court, as authorized by law, $30,384,000.United states court of international tradeSalaries and expensesFor salaries of the chief judge and eight judges, salaries of the officers and employees of the court, services, and necessary expenses of the court, as authorized by law, $19,590,000.Courts of appeals, district courts, and other judicial servicesSalaries and expensesFor the salaries of circuit and district judges (including judges of the territorial courts of the United States), justices and judges retired from office or from regular active service, judges of the United States Court of Federal Claims, bankruptcy judges, magistrate judges, and all other officers and employees of the Federal Judiciary not otherwise specifically provided for, and necessary expenses of the courts, as authorized by law, $4,830,060,000 (including the purchase of firearms and ammunition); of which not to exceed $27,817,000 shall remain available until expended for space alteration projects and for furniture and furnishings related to new space alteration and construction projects.In addition, for expenses of the United States Court of Federal Claims associated with processing cases under the National Childhood Vaccine Injury Act of 1986 (Public Law 99–660), not to exceed $4,253,000, to be appropriated from the Vaccine Injury Compensation Trust Fund.Defender servicesFor the operation of Federal Defender organizations; the compensation and reimbursement of expenses of attorneys appointed to represent persons under section 3006A of title 18, United States Code, and also under section 3599 of title 18, United States Code, in cases in which a defendant is charged with a crime that may be punishable by death; the compensation and reimbursement of expenses of persons furnishing investigative, expert, and other services under section 3006A(e) of title 18, United States Code, and also under section 3599(f) and (g)(2) of title 18, United States Code, in cases in which a defendant is charged with a crime that may be punishable by death; the compensation (in accordance with the maximums under section 3006A of title 18, United States Code) and reimbursement of expenses of attorneys appointed to assist the court in criminal cases where the defendant has waived representation by counsel; the compensation and reimbursement of travel expenses of guardians ad litem acting on behalf of financially eligible minor or incompetent offenders in connection with transfers from the United States to foreign countries with which the United States has a treaty for the execution of penal sentences; the compensation and reimbursement of expenses of attorneys appointed to represent jurors in civil actions for the protection of their employment, as authorized by 28 U.S.C. 1875(d); the compensation and reimbursement of expenses of attorneys appointed under 18 U.S.C. 983(b)(1) in connection with certain judicial civil forfeiture proceedings; and for necessary training and general administrative expenses, $862,977,000, to remain available until expended. Fees of jurors and commissionersFor fees and expenses of jurors as authorized by 28 U.S.C. 1871 and 1876; compensation of jury commissioners as authorized by 28 U.S.C. 1863; and compensation of commissioners appointed in condemnation cases pursuant to rule 71A(h) of the Federal Rules of Civil Procedure (28 U.S.C. Appendix Rule 71A(h)), $62,206,000, to remain available until expended: Provided, That the compensation of land commissioners shall not exceed the daily equivalent of the highest rate payable under section 5332 of title 5, United States Code.Court security(including transfers of funds)For necessary expenses, not otherwise provided for, incident to the provision of protective guard services for United States courthouses and other facilities housing Federal court operations, and the procurement, installation, and maintenance of security systems and equipment for United States courthouses and other facilities housing Federal court operations, including building ingress-egress control, inspection of mail and packages, directed security patrols, perimeter security, basic security services provided by the Federal Protective Service, and other similar activities as authorized by section 1010 of the Judicial Improvement and Access to Justice Act (Public Law 100–702), $430,004,000, of which not to exceed $15,000,000 shall remain available until expended, to be expended directly or transferred to the United States Marshals Service, which shall be responsible for administering the Judicial Facility Security Program consistent with standards or guidelines agreed to by the Director of the Administrative Office of the United States Courts and the Attorney General.Administrative Office of the United States CourtsSalaries and expensesFor necessary expenses of the Administrative Office of the United States Courts as authorized by law, including travel as authorized by 31 U.S.C. 1345, hire of a passenger motor vehicle as authorized by 31 U.S.C. 1343(b), advertising and rent in the District of Columbia and elsewhere, $79,049,000, of which not to exceed $8,500 is authorized for official reception and representation expenses.Federal judicial centerSalaries and expensesFor necessary expenses of the Federal Judicial Center, as authorized by Public Law 90–219, $25,725,000; of which $1,800,000 shall remain available through September 30, 2010, to provide education and training to Federal court personnel; and of which not to exceed $1,500 is authorized for official reception and representation expenses.Judicial Retirement FundsPayment to Judiciary Trust FundsFor payment to the Judicial Officers' Retirement Fund, as authorized by 28 U.S.C. 377(o), $65,340,000; to the Judicial Survivors' Annuities Fund, as authorized by 28 U.S.C. 376(c), $6,600,000; and to the United States Court of Federal Claims Judges' Retirement Fund, as authorized by 28 U.S.C. 178(l), $4,200,000.United States Sentencing CommissionSalaries and expensesFor the salaries and expenses necessary to carry out the provisions of chapter 58 of title 28, United States Code, $16,225,000, of which not to exceed $1,000 is authorized for official reception and representation expenses.Administrative Provisions—The Judiciary(including transfer of funds)
301.Appropriations and authorizations made in this title which are available for salaries and expenses shall be available for services as authorized by 5 U.S.C. 3109.
302.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Judiciary in this Act may be transferred between such appropriations, but no such appropriation, except Courts of Appeals, District Courts, and Other Judicial Services, Defender Services and Courts of Appeals, District Courts, and Other Judicial Services, Fees of Jurors and Commissioners, shall be increased by more than 10 percent by any such transfers: Provided, That any transfer pursuant to this section shall be treated as a reprogramming of funds under sections 604 and 608 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in section 608.
303.Notwithstanding any other provision of law, the salaries and expenses appropriation for Courts of Appeals, District Courts, and Other Judicial Services shall be available for official reception and representation expenses of the Judicial Conference of the United States: Provided, That such available funds shall not exceed $11,000 and shall be administered by the Director of the Administrative Office of the United States Courts in the capacity as Secretary of the Judicial Conference.
304.Within 90 days after the date of the enactment of this Act, the Administrative Office of the U.S. Courts shall submit to the Committees on Appropriations a comprehensive financial plan for the Judiciary allocating all sources of available funds including appropriations, fee collections, and carryover balances, to include a separate and detailed plan for the Judiciary Information Technology Fund.
305.Section 3314(a) of title 40, United States Code, shall be applied by substituting Federal for executive each place it appears.
306.In accordance with 28 U.S.C. 561–569, and notwithstanding any other provision of law, the United States Marshals Service shall provide, for such courthouses as its Director may designate in consultation with the Director of the Administrative Office of the United States Courts, for purposes of a pilot program, the security services that 40 U.S.C. 1315 authorizes the Department of Homeland Security to provide, except for the services specified in 40 U.S.C. 1315(b)(2)(E). For building-specific security services at these courthouses, the Director of the Administrative Office of the United States Courts shall reimburse the United States Marshals Service rather than the Department of Homeland Security. 
307. 
(a) In GeneralSection 604(a)(5) of title 28, United States Code, is amended striking “magistrate judges appointed under section 631 of this title,” and inserting the following: “, United States magistrate judges, bankruptcy judges appointed under chapter 6 of this title, judges of the District Court of Guam, judges of the District Court for the Northern Mariana Islands, judges of the District Court of the Virgin Islands, bankruptcy judges and magistrate judges retired under section 377 of this title, and judges retired under section 373 of this title, who are”.
(b)ConstructionFor purposes of construing and applying chapter 87 of title 5, United States Code, including any adjustment of insurance rates by regulation or otherwise, the following categories of judicial officers shall be deemed to be judges of the United States as described under section 8701 of title 5, United States Code:
(1)Bankruptcy judges appointed under chapter 6 of title 28, United States Code.
(2)Territorial district court judges appointed under section 24 of the Organic Act of Guam (48 U.S.C. 1424b), section 1(b) of the Act of November 8, 1977 (48 U.S.C. 1821), or section 24(a) of the Revised Organic Act of the Virgin Islands (48 U.S.C. 1614(a)).
(3)Bankruptcy judges retired under section 377 of title 28, United States Code.
(4)Judges retired under section 373 of title 28, United States Code. 
(c)Effective DateSubsection (b) and the amendment made by subsection (a) shall apply with respect to any payment made on or after the first day of the first applicable pay period beginning on or after the date of enactment of Public Law 110–177.
308. Subsection (c) of section 407 of the Transportation, Treasury, Housing and Urban Development, the Judiciary, the District of Columbia, and Independent Agencies Appropriations Act, 2006 (division A, title IV, of Public Law 109–115; 119 Stat. 2396, 2471) is repealed. 
309.Section 3672 of title 18, United States Code, is amended in the fourth sentence in the seventh undesignated paragraph—(1) by inserting “to expend funds or” after “He shall also have the authority”; and (2) by striking “this Act” and inserting “this paragraph”. 
310.Section 203(c) of the Judicial Improvements Act of 1990 (Public Law 101–650; 28 U.S.C. 133 note), is amended—
(1)in the third sentence (relating to the district of Kansas), by striking 17 years and inserting 21 years; and
(2)in the sixth sentence (relating to the northern district of Ohio), by striking 17 years and inserting 21 years.
This title may be cited as the Judiciary Appropriations Act, 2009.
IVDistrict of ColumbiaFederal fundsFederal payment for resident tuition supportFor a Federal payment to the District of Columbia, to be deposited into a dedicated account, for a nationwide program to be administered by the Mayor, for District of Columbia resident tuition support, $35,100,000, to remain available until expended: Provided, That such funds, including any interest accrued thereon, may be used on behalf of eligible District of Columbia residents to pay an amount based upon the difference between in-State and out-of-State tuition at public institutions of higher education, or to pay up to $2,500 each year at eligible private institutions of higher education: Provided further, That the awarding of such funds may be prioritized on the basis of a resident's academic merit, the income and need of eligible students and such other factors as may be authorized: Provided further, That the District of Columbia government shall maintain a dedicated account for the Resident Tuition Support Program that shall consist of the Federal funds appropriated to the Program in this Act and any subsequent appropriations, any unobligated balances from prior fiscal years, and any interest earned in this or any fiscal year: Provided further, That the account shall be under the control of the District of Columbia Chief Financial Officer, who shall use those funds solely for the purposes of carrying out the Resident Tuition Support Program: Provided further, That the Office of the Chief Financial Officer shall provide a quarterly financial report to the Committees on Appropriations of the House of Representatives and Senate for these funds showing, by object class, the expenditures made and the purpose therefor.Federal Payment for Emergency Planning and Security Costs in the District of ColumbiaFor a Federal payment of necessary expenses, as determined by the Mayor of the District of Columbia in written consultation with the elected county or city officials of surrounding jurisdictions, $15,352,000, to remain available until expended; of which $15,000,000 is for the costs of providing public safety at events related to the presence of the national capital in the District of Columbia, for support requested by the Director of the United States Secret Service Division in carrying out protective duties under the direction of the Secretary of Homeland Security, and for the costs of providing support to respond to immediate and specific terrorist threats or attacks in the District of Columbia or surrounding jurisdictions; and $352,000 is for the District of Columbia National Guard retention and college access program.Federal Payment to the District of Columbia CourtsFor salaries and expenses for the District of Columbia Courts, $248,409,000 to be allocated as follows: for the District of Columbia Court of Appeals, $12,630,000, of which not to exceed $1,500 is for official reception and representation expenses; for the District of Columbia Superior Court, $104,277,000, of which not to exceed $1,500 is for official reception and representation expenses; for the District of Columbia Court System, $55,426,000, of which not to exceed $1,500 is for official reception and representation expenses; and $76,076,000, to remain available until September 30, 2010, for capital improvements for District of Columbia courthouse facilities, including structural improvements to the District of Columbia cell block at the Moultrie Courthouse: Provided, That funds made available for capital improvements shall be expended consistent with the General Services Administration (GSA) master plan study and building evaluation report: Provided further, That notwithstanding any other provision of law, all amounts under this heading shall be apportioned quarterly by the Office of Management and Budget and obligated and expended in the same manner as funds appropriated for salaries and expenses of other Federal agencies, with payroll and financial services to be provided on a contractual basis with the GSA, and such services shall include the preparation of monthly financial reports, copies of which shall be submitted directly by GSA to the President and to the Committees on Appropriations of the House of Representatives and the Senate, the Committee on Oversight and Government Reform of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate: Provided further, That 30 days after providing written notice to the Committees on Appropriations of the House of Representatives and the Senate, the District of Columbia Courts may reallocate not more than $1,000,000 of the funds provided under this heading among the items and entities funded under this heading for operations, and not more than 4 percent of the funds provided under this heading for facilities.Defender Services in District of Columbia CourtsFor payments authorized under section 11–2604 and section 11–2605, D.C. Official Code (relating to representation provided under the District of Columbia Criminal Justice Act), payments for counsel appointed in proceedings in the Family Court of the Superior Court of the District of Columbia under chapter 23 of title 16, D.C. Official Code, or pursuant to contractual agreements to provide guardian ad litem representation, training, technical assistance, and such other services as are necessary to improve the quality of guardian ad litem representation, payments for counsel appointed in adoption proceedings under chapter 3 of title 16, D.C. Code, and payments for counsel authorized under section 21–2060, D.C. Official Code (relating to representation provided under the District of Columbia Guardianship, Protective Proceedings, and Durable Power of Attorney Act of 1986), $52,475,000, to remain available until expended: Provided, That the funds provided in this Act under the heading Federal Payment to the District of Columbia Courts (other than the $76,076,000 provided under such heading for capital improvements for District of Columbia courthouse facilities) may also be used for payments under this heading: Provided further, That in addition to the funds provided under this heading, the Joint Committee on Judicial Administration in the District of Columbia may use funds provided in this Act under the heading Federal Payment to the District of Columbia Courts (other than the $76,076,000 provided under such heading for capital improvements for District of Columbia courthouse facilities), to make payments described under this heading for obligations incurred during any fiscal year: Provided further, That funds provided under this heading shall be administered by the Joint Committee on Judicial Administration in the District of Columbia: Provided further, That notwithstanding any other provision of law, this appropriation shall be apportioned quarterly by the Office of Management and Budget and obligated and expended in the same manner as funds appropriated for expenses of other Federal agencies, with payroll and financial services to be provided on a contractual basis with the General Services Administration (GSA), and such services shall include the preparation of monthly financial reports, copies of which shall be submitted directly by GSA to the President and to the Committees on Appropriations of the House of Representatives and the Senate, the Committee on Oversight and Government Reform of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate.Federal Payment to the Court Services and Offender Supervision Agency for the District of ColumbiaFor salaries and expenses, including the transfer and hire of motor vehicles, of the Court Services and Offender Supervision Agency for the District of Columbia, as authorized by the National Capital Revitalization and Self-Government Improvement Act of 1997, $202,490,000, of which not to exceed $2,000 is for official reception and representation expenses related to Community Supervision and Pretrial Services Agency programs; of which not to exceed $25,000 is for dues and assessments relating to the implementation of the Court Services and Offender Supervision Agency Interstate Supervision Act of 2002; of which not to exceed $400,000 for the Community Supervision Program and $160,000 for the Pretrial Services Program, both to remain available until September 30, 2010, are for information technology infrastructure enhancement acquisitions; of which $147,652,000 shall be for necessary expenses of Community Supervision and Sex Offender Registration, to include expenses relating to the supervision of adults subject to protection orders or the provision of services for or related to such persons; of which $54,838,000 shall be available to the Pretrial Services Agency: Provided, That notwithstanding any other provision of law, all amounts under this heading shall be apportioned quarterly by the Office of Management and Budget and obligated and expended in the same manner as funds appropriated for salaries and expenses of other Federal agencies: Provided further, That not less than $1,000,000 shall be available for re-entrant housing in the District of Columbia: Provided further, That the Director is authorized to accept and use gifts in the form of in-kind contributions of space and hospitality to support offender and defendant programs, and equipment and vocational training services to educate and train offenders and defendants: Provided further, That the Director shall keep accurate and detailed records of the acceptance and use of any gift or donation under the previous proviso, and shall make such records available for audit and public inspection: Provided further, That the Court Services and Offender Supervision Agency Director is authorized to accept and use reimbursement from the District of Columbia Government for space and services provided on a cost reimbursable basis.Federal Payment to the District of Columbia Public Defender ServiceFor salaries and expenses, including the transfer and hire of motor vehicles, of the District of Columbia Public Defender Service, as authorized by the National Capital Revitalization and Self-Government Improvement Act of 1997, $35,659,000, of which $700,000 is to remain available until September 30, 2010: Provided, That notwithstanding any other provision of law, all amounts under this heading shall be apportioned quarterly by the Office of Management and Budget and obligated and expended in the same manner as funds appropriated for salaries and expenses of Federal agencies. Provided further, That for fiscal year 2009 and thereafter, the Public Defender Service is authorized to charge fees to cover costs of materials distributed and training provided to attendees of educational events, including conferences, sponsored by the Public Defender Service, and notwithstanding 31 U.S.C. 3302, such fees shall be credited to this account, to be available until expended without further appropriation. Federal Payment to the District of Columbia Water and Sewer AuthorityFor a Federal payment to the District of Columbia Water and Sewer Authority, $14,000,000, to remain available until expended, to continue implementation of the Combined Sewer Overflow Long-Term Plan: Provided, That the District of Columbia Water and Sewer Authority provides a 100 percent match for this payment.Federal payment to the criminal justice coordinating councilFor a Federal payment to the Criminal Justice Coordinating Council, $1,774,000, to remain available until expended, to support initiatives related to the coordination of Federal and local criminal justice resources in the District of Columbia.Federal Payment to the Office of the Chief Financial Officer of the District of ColumbiaFor a Federal payment to the Office of the Chief Financial Officer of the District of Columbia, $4,486,000 Provided, That each entity that receives funding under this heading shall submit to the Office of the Chief Financial Officer of the District of Columbia (CFO) a report on the activities to be carried out with such funds no later than March 15, 2009, and the CFO shall submit a comprehensive report to the Committees on Appropriations of the House of Representatives and the Senate no later than June 1, 2009.Federal Payment for School ImprovementFor a Federal payment for a school improvement program in the District of Columbia, $54,000,000, to be allocated as follows: for the District of Columbia Public Schools, $21,200,000 to improve public school education in the District of Columbia; for the State Education Office, $18,000,000 to expand quality public charter schools in the District of Columbia, to remain available until expended; for the Secretary of the Department of Education, $14,800,000 to provide opportunity scholarships for students in the District of Columbia in accordance with division C, title III of the District of Columbia Appropriations Act, 2004 (Public Law 108–199; 118 Stat. 126), of which up to $1,000,000 may be used to administer and fund assessments.Federal Payment to Jump Start Public School ReformFor a Federal payment to jump start public school reform in the District of Columbia, $20,000,000, of which $3,500,000 is to support the recruitment, development and training of principals and other school leaders; $7,000,000 is to develop optimal school programs and intervene in low performing schools; $7,500,000 is for a customized data reporting and accountability system on student performance as well as increased outreach and training for parents and community members; and $2,000,000 is to support data reporting requirements associated with the District of Columbia Public Schools teacher incentive program: Provided, That up to $500,000 or 10 percent, whichever is less, of the amounts above may be transferred as necessary from one activity to another activity: Provided further, That the Committees on Appropriations of the House of Representatives and Senate are notified in writing 15 days in advance of the transfer: Provided further, That any amount provided under this heading shall be available only after such amount has been apportioned pursuant to chapter 15 of title 31, United States Code.Federal Payment for Consolidated Laboratory FacilityFor a Federal payment to the District of Columbia, $21,000,000, to remain available until September 30, 2010, for costs associated with the construction of a consolidated bioterrorism and forensics laboratory: Provided, That the District of Columbia provides a 100 percent match for this payment.Federal Payment for Central Library and Branch LocationsFor a Federal payment to the District of Columbia, $7,000,000, to remain available until expended, for the Federal contribution for costs associated with the renovation and rehabilitation of District libraries.District of Columbia FundsThe following amounts are appropriated for the District of Columbia for the current fiscal year out of the General Fund of the District of Columbia (“General Fund”), except as otherwise specifically provided: Provided, That notwithstanding any other provision of law, except as provided in section 450A of the District of Columbia Home Rule Act, approved November 2, 2000 (114 Stat. 2440; D.C. Official Code, section 1–204.50a) and provisions of this Act, the total amount appropriated in this Act for operating expenses for the District of Columbia for fiscal year 2009 under this heading shall not exceed the lesser of the sum of the total revenues of the District of Columbia for such fiscal year or $10,011,231,000 (of which $6,203,795,000 shall be from local funds, (including $441,319,000 from dedicated taxes) $2,177,373,000 shall be from Federal grant funds, $1,623,754,000 shall be from other funds, and $6,310,000 shall be from private funds), in addition, $156,874,000 from funds previously appropriated in this Act as Federal payments: Provided further, That of the local funds, such amounts as may be necessary may be derived from the District's General Fund balance: Provided further, That of these funds the District's intradistrict authority shall be $725,461,000: in addition For capital construction projects, an increase of $1,482,977,000, of which $1,121,734,000 shall be from local funds, $60,708,000 from the District of Columbia Highway Trust fund, $107,794,000 from the Local Street Maintenance fund, $192,741,000 from Federal grant funds, and a rescission of $353,447,000 from local funds and a rescission of $37,500,000 from Local Street Maintenance funds appropriated under this heading in prior fiscal years for a net amount of $1,092,030,000, to remain available until expended: Provided further, That the amounts provided under this heading are to be available, allocated and expended as proposed under Title III—District of Columbia Funds Division of Expenses of the Fiscal Year 2009 Proposed Budget and Financial Plan submitted to the Congress of the United States by the District of Columbia on June 09, 2008 and such title is hereby incorporated by reference as though set forth fully herein. Provided further, That this amount may be increased by proceeds of one-time transactions, which are expended for emergency or unanticipated operating or capital needs: Provided further, That such increases shall be approved by enactment of local District law and shall comply with all reserve requirements contained in the District of Columbia Home Rule Act approved December 24, 1973 (87 Stat. 777; D.C. Official Code §1–201.01 et seq.): Provided further, That the Chief Financial Officer of the District of Columbia shall take such steps as are necessary to assure that the District of Columbia meets these requirements, including the apportioning by the Chief Financial Officer of the appropriations and funds made available to the District during fiscal year 2009, except that the Chief Financial Officer may not reprogram for operating expenses any funds derived from bonds, notes, or other obligations issued for capital projects.
This title may be cited as the District of Columbia Appropriations Act, 2009.
VIndependent agenciesConsumer Product Safety CommissionSalaries and expensesFor necessary expenses of the Consumer Product Safety Commission (CPSC), including hire of passenger motor vehicles, services as authorized by 5 U.S.C. 3109, but at rates for individuals not to exceed the per diem rate equivalent to the maximum rate payable under 5 U.S.C. 5376, purchase of nominal awards to recognize non-Federal officials' contributions to Commission activities, and not to exceed $1,000 for official reception and representation expenses, $100,000,000, of which $6,000,000 shall remain available for obligation until September 30, 2011 for costs associated with the relocation of CPSC's laboratory to a modern facility and the upgrade of laboratory equipment.Election Assistance CommissionSalaries and expenses(including transfer of funds)For necessary expenses to carry out the Help America Vote Act of 2002, $18,559,000, of which $4,000,000 shall be transferred to the National Institute of Standards and Technology for election reform activities authorized under the Help America Vote Act of 2002: Provided, That $1,250,000 shall be for the Help America Vote College Program as provided by the Help America Vote Act of 2002 (Public Law 107–252): Provided further, That $400,000 shall be for a competitive grant program to support community involvement in student and parent mock elections.Election reform programsFor necessary expenses relating to election reform programs, $116,000,000, to remain available until expended, of which $110,000,000 shall be for requirements payments under part 1 of subtitle D of title II of the Help America Vote Act of 2002 (Public Law 107–252), $5,000,000 shall be for grants to carry out research on voting technology improvements as authorized under part 3 of subtitle D of title II of such Act, and $1,000,000, subject to authorization, shall be to conduct a pilot program for grants to States and units of local government for pre-election logic and accuracy testing and post-election voting systems verification.Federal Communications CommissionSalaries and expenses(including transfer of funds)For necessary expenses of the Federal Communications Commission, as authorized by law, including uniforms and allowances therefor, as authorized by 5 U.S.C. 5901–5902; not to exceed $4,000 for official reception and representation expenses; purchase and hire of motor vehicles; special counsel fees; and services as authorized by 5 U.S.C. 3109, $338,874,783: Provided, That $337,874,783 of offsetting collections shall be assessed and collected pursuant to section 9 of title I of the Communications Act of 1934, shall be retained and used for necessary expenses in this appropriation, and shall remain available until expended: Provided further, That the sum herein appropriated shall be reduced as such offsetting collections are received during fiscal year 2009 so as to result in a final fiscal year 2009 appropriation estimated at $1,000,000: Provided further, That any offsetting collections received in excess of $337,874,783 in fiscal year 2009 shall not be available for obligation: Provided further, That remaining offsetting collections from prior years collected in excess of the amount specified for collection in each such year and otherwise becoming available on October 1, 2008, shall not be available for obligation: Provided further, That notwithstanding 47 U.S.C. 309(j)(8)(B), proceeds from the use of a competitive bidding system that may be retained and made available for obligation shall not exceed $85,000,000 for fiscal year 2009: Provided further, That, in addition, not to exceed $25,480,000 may be transferred from the Universal Service Fund in fiscal year 2009 to remain available until expended, to monitor the Universal Service Fund program to prevent and remedy waste, fraud and abuse, and to conduct audits and investigations by the Office of Inspector General.Federal Deposit Insurance CorporationOffice of Inspector GeneralFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $27,495,000, to be derived from the Deposit Insurance Fund and the FSLIC Resolution Fund.Federal Election CommissionSalaries and expensesFor necessary expenses to carry out the provisions of the Federal Election Campaign Act of 1971, $63,618,000, of which not to exceed $5,000 shall be available for reception and representation expenses.Federal Labor Relations AuthoritySalaries and expensesFor necessary expenses to carry out functions of the Federal Labor Relations Authority, pursuant to Reorganization Plan Numbered 2 of 1978, and the Civil Service Reform Act of 1978, including services authorized by 5 U.S.C. 3109, and including hire of experts and consultants, hire of passenger motor vehicles, and rental of conference rooms in the District of Columbia and elsewhere, $22,674,000: Provided, That public members of the Federal Service Impasses Panel may be paid travel expenses and per diem in lieu of subsistence as authorized by law (5 U.S.C. 5703) for persons employed intermittently in the Government service, and compensation as authorized by 5 U.S.C. 3109: Provided further, That notwithstanding 31 U.S.C. 3302, funds received from fees charged to non-Federal participants at labor-management relations conferences shall be credited to and merged with this account, to be available without further appropriation for the costs of carrying out these conferences.Federal Trade CommissionSalaries and expensesFor necessary expenses of the Federal Trade Commission, including uniforms or allowances therefor, as authorized by 5 U.S.C. 5901–5902; services as authorized by 5 U.S.C. 3109; hire of passenger motor vehicles; and not to exceed $2,000 for official reception and representation expenses, $259,200,000, to remain available until expended: Provided, That not to exceed $300,000 shall be available for use to contract with a person or persons for collection services in accordance with the terms of 31 U.S.C. 3718: Provided further, That, notwithstanding any other provision of law, not to exceed $170,500,000 of offsetting collections derived from fees collected for premerger notification filings under the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (15 U.S.C. 18a), regardless of the year of collection, shall be retained and used for necessary expenses in this appropriation: Provided further, That, notwithstanding any other provision of law, not to exceed $21,000,000 in offsetting collections derived from fees sufficient to implement and enforce the Telemarketing Sales Rule, promulgated under the Telemarketing and Consumer Fraud and Abuse Prevention Act (15 U.S.C. 6101 et seq.), shall be credited to this account, and be retained and used for necessary expenses in this appropriation: Provided further, That the sum herein appropriated from the general fund shall be reduced as such offsetting collections are received during fiscal year 2009, so as to result in a final fiscal year 2009 appropriation from the general fund estimated at not more than $67,700,000: Provided further, That none of the funds made available to the Federal Trade Commission may be used to implement subsection (e)(2)(B) of section 43 of the Federal Deposit Insurance Act (12 U.S.C. 1831t).General Services Administrationreal property activitiesFederal buildings fundLimitations on availability of revenueFor an additional amount to be deposited in the Federal Buildings Fund, $308,712,000. To carry out the purposes of the Fund established pursuant to section 592 of title 40, United States Code, the revenues and collections deposited into the Fund shall be available for necessary expenses of real property management and related activities not otherwise provided for, including operation, maintenance, and protection of federally owned and leased buildings; rental of buildings in the District of Columbia; restoration of leased premises; moving governmental agencies (including space adjustments and telecommunications relocation expenses) in connection with the assignment, allocation and transfer of space; contractual services incident to cleaning or servicing buildings, and moving; repair and alteration of federally owned buildings including grounds, approaches and appurtenances; care and safeguarding of sites; maintenance, preservation, demolition, and equipment; acquisition of buildings and sites by purchase, condemnation, or as otherwise authorized by law; acquisition of options to purchase buildings and sites; conversion and extension of federally owned buildings; preliminary planning and design of projects by contract or otherwise; construction of new buildings (including equipment for such buildings); and payment of principal, interest, and any other obligations for public buildings acquired by installment purchase and purchase contract; in the aggregate amount of $8,161,285,000, of which: (1) $453,831,000 shall remain available until expended for construction (including funds for sites and expenses and associated design and construction services) of additional projects at the following locations:



New Construction: 
California:
San Diego, United States Courthouse Annex, $110,362,000.
San Ysidro, Land Port of Entry, $58,910,000.
Colorado:
Lakewood, Denver Federal Remediation, $10,472,000.
District of Columbia:
DHS Consolidation and development of St. Elizabeths Campus, $165,102,000.
St. Elizabeths West Campus Infrastructure, $8,249,000.
St. Elizabeths West Campus Site Acquisition, $7,000,000.
Maryland:
Montgomery County, Food and Drug Administration Consolidation, $78,532,000.
North Dakota:
Portal, Land Port of Entry, $15,204,000:Provided, That each of the foregoing limits of costs on new construction projects may be exceeded to the extent that savings are affected in other such projects, but not to exceed 10 percent of the amounts included in an approved prospectus, if required, unless advance approval is obtained from the Committees on Appropriations of a greater amount: Provided further, That all funds for direct construction projects shall expire on September 30, 2010, and remain in the Federal Buildings Fund except for funds for projects as to which funds for design or other funds have been obligated in whole or in part prior to such date; (2) $692,374,000 shall remain available until expended for repairs and alterations, which includes associated design and construction services:



Repairs and Alterations:
District of Columbia:
Eisenhower Executive Office Building, CBR, $14,700,000.
Eisenhower Executive Office Building, Phase III, $51,075,000.
West Wing Infrastructure Systems Replacement, $76,487,000. 
Illinois:
Chicago, Dirksen Courthouse, $152,825,000.
North Carolina:
New Bern, United States Post Office and Courthouse, $10,640,000. 
Special Emphasis Programs:
Energy and Water Retrofit and Conservation Measures, $36,647,000.
Basic Repairs and Alterations, $350,000,000.Provided further, That funds made available in this or any previous Act in the Federal Buildings Fund for Repairs and Alterations shall, for prospectus projects, be limited to the amount identified for each project, except each project in this or any previous Act may be increased by an amount not to exceed 10 percent unless advance approval is obtained from the Committees on Appropriations of a greater amount: Provided further, That additional projects for which prospectuses have been fully approved may be funded under this category only if advance approval is obtained from the Committees on Appropriations: Provided further, That the amounts provided in this or any prior Act for Repairs and Alterations may be used to fund costs associated with implementing security improvements to buildings necessary to meet the minimum standards for security in accordance with current law and in compliance with the reprogramming guidelines of the appropriate Committees of the House and Senate: Provided further, That the difference between the funds appropriated and expended on any projects in this or any prior Act, under the heading Repairs and Alterations, may be transferred to Basic Repairs and Alterations or used to fund authorized increases in prospectus projects: Provided further, That all funds for repairs and alterations prospectus projects shall expire on September 30, 2010, and remain in the Federal Buildings Fund except funds for projects as to which funds for design or other funds have been obligated in whole or in part prior to such date: Provided further, That the amount provided in this or any prior Act for Basic Repairs and Alterations may be used to pay claims against the Government arising from any projects under the heading Repairs and Alterations or used to fund authorized increases in prospectus projects; (3) $149,570,000 for installment acquisition payments, including payments on purchase contracts which shall remain available until expended; (4) $4,642,156,000 for rental of space which shall remain available until expended; and (5) $2,223,354,000 for building operations which shall remain available until expended: Provided further, That funds available to the General Services Administration shall not be available for expenses of any construction, repair, alteration and acquisition project for which a prospectus, if required by the Public Buildings Act of 1959, has not been approved, except that necessary funds may be expended for each project for required expenses for the development of a proposed prospectus: Provided further, That funds available in the Federal Buildings Fund may be expended for emergency repairs when advance approval is obtained from the Committees on Appropriations: Provided further, That amounts necessary to provide reimbursable special services to other agencies under section 210(f)(6) of section 592 of title 40, United States Code and amounts to provide such reimbursable fencing, lighting, guard booths, and other facilities on private or other property not in Government ownership or control as may be appropriate to enable the United States Secret Service to perform its protective functions pursuant to 18 U.S.C. 3056, shall be available from such revenues and collections: Provided further, That revenues and collections and any other sums accruing to this Fund during fiscal year 2009, excluding reimbursements under section 592 of title 40, United States Code in excess of the aggregate new obligational authority authorized for Real Property Activities of the Federal Buildings Fund in this Act shall remain in the Fund and shall not be available for expenditure except as authorized in appropriations Acts. 
General activitiesGovernment-wide policyFor expenses authorized by law, not otherwise provided for, for Government-wide policy and evaluation activities associated with the management of real and personal property assets and certain administrative services; Government-wide policy support responsibilities relating to acquisition, telecommunications, information technology management, and related technology activities; and services as authorized by 5 U.S.C. 3109; $56,215,000.Operating expensesFor expenses authorized by law, not otherwise provided for, for Government-wide activities associated with utilization and donation of surplus personal property; disposal of real property; agency-wide policy direction, management, and communications; Civilian Board of Contract Appeals; services as authorized by 5 U.S.C. 3109; and not to exceed $7,500 for official reception and representation expenses; $71,208,000.Office of inspector generalFor necessary expenses of the Office of Inspector General and service authorized by 5 U.S.C. 3109, $51,800,000: Provided, That not to exceed $15,000 shall be available for payment for information and detection of fraud against the Government, including payment for recovery of stolen Government property: Provided further, That not to exceed $2,500 shall be available for awards to employees of other Federal agencies and private citizens in recognition of efforts and initiatives resulting in enhanced Office of Inspector General effectiveness.Allowances and office staff for former presidents(including transfer of funds)For carrying out the provisions of the Act of August 25, 1958 (3 U.S.C. 102 note), and Public Law 95–138, $2,934,000: Provided, That the Administrator of General Services shall transfer to the Secretary of the Treasury such sums as may be necessary to carry out the provisions of such Acts.Presidential transition expensesFor expenses necessary to carry out the Presidential Transition Act of 1963, $8,520,000, of which not to exceed $1,000,000 is for activities authorized by subsections 3(a)(8) and (9) of the Act.Federal citizen services fundFor necessary expenses of the Office of Citizen Services, including services authorized by 5 U.S.C. 3109, $36,096,000, to be deposited into the Federal Citizen Services Fund: Provided, That the appropriations, revenues, and collections deposited into the Fund shall be available for necessary expenses of Federal Citizen Services activities in the aggregate amount not to exceed $50,000,000. Appropriations, revenues, and collections accruing to this Fund during fiscal year 2009 in excess of such amount shall remain in the Fund and shall not be available for expenditure except as authorized in appropriations Acts.Administrative provisions—general services administration(including transfers of funds) 
 501. Funds available to the General Services Administration shall be available for the hire of passenger motor vehicles.  
 502.  Funds in the Federal Buildings Fund made available for fiscal year 2009 for Federal Buildings Fund activities may be transferred between such activities only to the extent necessary to meet program requirements: Provided, That any proposed transfers shall be approved in advance by the Committees on Appropriations.  
 503.Except as otherwise provided in this title, no funds made available by this Act shall be used to transmit a fiscal year 2010 request for United States Courthouse construction that: (1) does not meet the design guide standards for construction as established and approved by the General Services Administration, the Judicial Conference of the United States, and the Office of Management and Budget; and (2) does not reflect the priorities of the Judicial Conference of the United States as set out in its approved 5-year construction plan: Provided, That the fiscal year 2010 request must be accompanied by a standardized courtroom utilization study of each facility to be constructed, replaced, or expanded.  
 504.None of the funds provided in this Act may be used to increase the amount of occupiable square feet, provide cleaning services, security enhancements, or any other service usually provided through the Federal Buildings Fund, to any agency that does not pay the rate per square foot assessment for space and services as determined by the General Services Administration in compliance with the Public Buildings Amendments Act of 1972 (Public Law 92–313).  
 505.From funds made available under the heading Federal Buildings Fund, Limitations on Availability of Revenue, claims against the Government of less than $250,000 arising from direct construction projects and acquisition of buildings may be liquidated from savings effected in other construction projects with prior notification to the Committees on Appropriations. 
506.In any case in which the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate adopt a resolution granting lease authority pursuant to a prospectus transmitted to Congress by the Administrator of General Services under section 3307 of title 40, United States Code, the Administrator shall ensure that the delineated area of procurement is identical to the delineated area included in the prospectus for all lease agreements, except that, if the Administrator determines that the delineated area of the procurement should not be identical to the delineated area included in the prospectus, the Administrator shall provide an explanatory statement to each of such committees and the House and Senate Committees on Appropriations prior to exercising any lease authority provided in the resolution. 
 507. Subsections (a) and (b)(1) of section 323 of title 40, United States Code, are each amended by striking Consumer Information Center and inserting Federal Citizen Services; and subsection (a) is further amended by striking consumer. 
508.Working Capital Fund
(a)Purpose and operation of working capital fundSubsections (a), (b) and (c) of section 3173 of title 40, United States Code, are amended to read as follows:

(a)Establishment and purposeThere is a working capital fund for the necessary expenses of administrative support services including accounting, budget, personnel, legal support and other related services; and the maintenance and operation of printing and reproduction facilities in support of the functions of the General Services Administration, other Federal agencies, and other entities; and other such administrative and management services that the Administrator of GSA deems appropriate and advantageous (subject to prior notice to the Office of Management and Budget).
(b)Composition
(1)In generalAmounts received shall be credited to and merged with the Fund, to remain available until expended, for operating costs and capital outlays of the Fund: Provided, That entities for which such services are performed shall be charged at rates which will return in full all costs of providing such services.
(2)Cost and capital requirementsThe Administrator shall determine the cost and capital requirements of the Fund for each fiscal year and shall develop a plan concerning such requirements in consultation with the Chief Financial Officer of the General Services Administration. Any change to the cost and capital requirements of the Fund for a fiscal year shall be approved by the Administrator. The Administrator shall establish rates to be charged to entities for which services are performed, in accordance with the plan.
(c)Deposit of excess amounts in the treasuryAt the close of each fiscal year, after making provision for anticipated operating needs reflected in the cost and capital plan developed under subsection (b), the uncommitted balance of any funds remaining in the Fund shall be transferred to the general fund of the Treasury as miscellaneous receipts..
(b)Transfer and use of amounts for major equipment acquisitionsSection 3173 of title 40, United States Code, is amended to add subsection (d), as follows:

(d)Transfer and use of amounts for major equipment acquisitions
(1)In generalSubject to subparagraph (2), unobligated balances of amounts appropriated or otherwise made available to the General Services Administration for operating expenses and salaries and expenses may be transferred and merged into the Major equipment acquisitions and development activity of the working capital fund of the General Services Administration for agency-wide acquisition of capital equipment, automated data processing systems and financial management and management information systems: Provided, That acquisitions are limited to those needed to implement the Chief Financial Officers Act of 1990 (Public Law 101–576, 104 Stat. 2838) and related laws or regulations.
(2)Requirements and Availability.—
(A)Time for transferTransfer of an amount under this section must be done no later than the end of the fifth fiscal year after the fiscal year for which the amount is appropriated or otherwise made available.
(B)Approval for useAn amount transferred under this section may be used only with the advance approval of the Committees on Appropriations of the House of Representatives and the Senate.
(C)AvailabilityAn amount transferred under this section remains available until expended.
(c)Conforming and Clerical Amendments
(1)Section 312 of such title is repealed.
(2)The heading for section 3173 of such title is amended to read as follows:

3173.Working capital fund for General Services Administration. 
Merit systems protection boardSalaries and expenses(including transfer of funds)For necessary expenses to carry out functions of the Merit Systems Protection Board pursuant to Reorganization Plan Numbered 2 of 1978, the Civil Service Reform Act of 1978, and the Whistleblower Protection Act of 1989 (5 U.S.C. 5509 note), including services as authorized by 5 U.S.C. 3109, rental of conference rooms in the District of Columbia and elsewhere, hire of passenger motor vehicles, direct procurement of survey printing, and not to exceed $2,000 for official reception and representation expenses, $38,811,000 together with not to exceed $2,579,000 for administrative expenses to adjudicate retirement appeals to be transferred from the Civil Service Retirement and Disability Fund in amounts determined by the Merit Systems Protection Board.Morris K. Udall Scholarship and Excellence in National Environmental Policy FoundationMorris K. Udall Scholarship and Excellence in National Environmental Policy Trust Fund(including transfer of funds)For payment to the Morris K. Udall Scholarship and Excellence in National Environmental Policy Trust Fund, pursuant to the Morris K. Udall Scholarship and Excellence in National Environmental and Native American Public Policy Act of 1992 (20 U.S.C. 5601 et seq.), $3,750,000, to remain available until expended, of which up to $50,000 shall be used to conduct financial audits pursuant to the Accountability of Tax Dollars Act of 2002 (Public Law 107–289) notwithstanding sections 8 and 9 of Public Law 102–259: Provided, That up to 60 percent of such funds may be transferred by the Morris K. Udall Scholarship and Excellence in National Environmental Policy Foundation for the necessary expenses of the Native Nations Institute.Environmental dispute resolution fundFor payment to the Environmental Dispute Resolution Fund to carry out activities authorized in the Environmental Policy and Conflict Resolution Act of 1998, $2,100,000, to remain available until expended.National archives and records administrationOperating expensesFor necessary expenses in connection with the administration of the National Archives and Records Administration (including the Information Security Oversight Office) and archived Federal records and related activities, as provided by law, and for expenses necessary for the review and declassification of documents and the activities of the Public Interest Declassification Board, and for the hire of passenger motor vehicles, and for uniforms or allowances therefor, as authorized by law (5 U.S.C. 5901 et seq.), including maintenance, repairs, and cleaning, $330,000,000, of which $650,000 shall remain available until September 30, 2010.Electronic records archivesFor necessary expenses in connection with the development of the electronic records archives, to include all direct project costs associated with research, analysis, design, development, and program management, $67,008,000, of which $45,795,000 shall remain available until September 30, 2011: Provided, That none of the multi-year funds may be obligated until the National Archives and Records Administration submits to the Committees on Appropriations, and such Committees approve, a plan for expenditure that: (1) meets the capital planning and investment control review requirements established by the Office of Management and Budget, including Circular A–11; (2) complies with the National Archives and Records Administration's enterprise architecture; (3) conforms with the National Archives and Records Administration's enterprise life cycle methodology; (4) is approved by the National Archives and Records Administration and the Office of Management and Budget; (5) has been reviewed by the Government Accountability Office; and (6) complies with the acquisition rules, requirements, guidelines, and systems acquisition management practices of the Federal Government.Repairs and restorationFor the repair, alteration, and improvement of archives facilities, and to provide adequate storage for holdings, $26,711,000, to remain available until expended. National historical publications and records commissionGrants program(including transfer of funds)For necessary expenses for allocations and grants for historical publications and records as authorized by 44 U.S.C. 2504, $12,000,000, to remain available until expended: Provided, That of the funds provided in this paragraph, $2,000,000 shall be transferred to the operating expenses account of the National Archives and Records Administration for operating expenses of the National Historical Publications and Records Commission.National credit union administrationCentral liquidity facilityDuring fiscal year 2009, gross obligations of the Central Liquidity Facility for the principal amount of new direct loans to member credit unions, as authorized by 12 U.S.C. 1795 et seq., shall not exceed $1,500,000,000: Provided, That administrative expenses of the Central Liquidity Facility in fiscal year 2009 shall not exceed $334,000.Community development revolving loan fundFor the Community Development Revolving Loan Fund program as authorized by 42 U.S.C. 9812, 9822 and 9910, $1,000,000 shall be available until September 30, 2010 for technical assistance to low-income designated credit unions.Office of government ethicsSalaries and expensesFor necessary expenses to carry out functions of the Office of Government Ethics pursuant to the Ethics in Government Act of 1978, and the Ethics Reform Act of 1989, including services as authorized by 5 U.S.C. 3109, rental of conference rooms in the District of Columbia and elsewhere, hire of passenger motor vehicles, and not to exceed $1,500 for official reception and representation expenses, $13,000,000.Office of personnel managementSalaries and expenses(including transfer of trust funds)For necessary expenses to carry out functions of the Office of Personnel Management pursuant to Reorganization Plan Numbered 2 of 1978 and the Civil Service Reform Act of 1978, including services as authorized by 5 U.S.C. 3109; medical examinations performed for veterans by private physicians on a fee basis; rental of conference rooms in the District of Columbia and elsewhere; hire of passenger motor vehicles; not to exceed $2,500 for official reception and representation expenses; advances for reimbursements to applicable funds of the Office of Personnel Management and the Federal Bureau of Investigation for expenses incurred under Executive Order No. 10422 of January 9, 1953, as amended; and payment of per diem and/or subsistence allowances to employees where Voting Rights Act activities require an employee to remain overnight at his or her post of duty, $92,829,000, of which $5,851,000 shall remain available until expended for the Enterprise Human Resources Integration project; $1,351,000 shall remain available until expended for the Human Resources Line of Business project; and in addition $118,082,000 for administrative expenses, to be transferred from the appropriate trust funds of the Office of Personnel Management without regard to other statutes, including direct procurement of printed materials, for the retirement and insurance programs, of which $15,200,000 shall remain available until expended for the cost of automating the retirement recordkeeping systems: Provided, That the provisions of this appropriation shall not affect the authority to use applicable trust funds as provided by sections 8348(a)(1)(B), and 9004(f)(2)(A) of title 5, United States Code: Provided further, That no part of this appropriation shall be available for salaries and expenses of the Legal Examining Unit of the Office of Personnel Management established pursuant to Executive Order No. 9358 of July 1, 1943, or any successor unit of like purpose: Provided further, That the President's Commission on White House Fellows, established by Executive Order No. 11183 of October 3, 1964, may, during fiscal year 2009, accept donations of money, property, and personal services: Provided further, That such donations, including those from prior years, may be used for the development of publicity materials to provide information about the White House Fellows, except that no such donations shall be accepted for travel or reimbursement of travel expenses, or for the salaries of employees of such Commission.Office of inspector generalSalaries and expenses(including transfer of trust funds)For necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, including services as authorized by 5 U.S.C. 3109, hire of passenger motor vehicles, $1,538,000, and in addition, not to exceed $16,962,000 for administrative expenses to audit, investigate, and provide other oversight of the Office of Personnel Management's retirement and insurance programs, to be transferred from the appropriate trust funds of the Office of Personnel Management, as determined by the Inspector General: Provided, That the Inspector General is authorized to rent conference rooms in the District of Columbia and elsewhere.Government payment for annuitants, employees health benefitsFor payment of Government contributions with respect to retired employees, as authorized by chapter 89 of title 5, United States Code, and the Retired Federal Employees Health Benefits Act (74 Stat. 849), such sums as may be necessary.Government payment for annuitants, employee life insuranceFor payment of Government contributions with respect to employees retiring after December 31, 1989, as required by chapter 87 of title 5, United States Code, such sums as may be necessary.Payment to civil service retirement and disability fundFor financing the unfunded liability of new and increased annuity benefits becoming effective on or after October 20, 1969, as authorized by 5 U.S.C. 8348, and annuities under special Acts to be credited to the Civil Service Retirement and Disability Fund, such sums as may be necessary: Provided, That annuities authorized by the Act of May 29, 1944, and the Act of August 19, 1950 (33 U.S.C. 771–775), may hereafter be paid out of the Civil Service Retirement and Disability Fund.Office of special counselSalaries and expensesFor necessary expenses to carry out functions of the Office of Special Counsel pursuant to Reorganization Plan Numbered 2 of 1978, the Civil Service Reform Act of 1978 (Public Law 95–454), the Whistleblower Protection Act of 1989 (Public Law 101–12), Public Law 107–304, and the Uniformed Services Employment and Reemployment Rights Act of 1994 (Public Law 103–353), including services as authorized by 5 U.S.C. 3109, payment of fees and expenses for witnesses, rental of conference rooms in the District of Columbia and elsewhere, and hire of passenger motor vehicles; $17,468,000.Postal regulatory commissionsalaries and expenses(including transfer of funds)For necessary expenses of the Postal Regulatory Commission in carrying out the provisions of the Postal Accountability and Enhancement Act (Public Law 109–435), $14,043,000, to be derived by transfer from the Postal Service Fund and expended as authorized by section 603(a) of such Act.Privacy and civil liberties oversight boardSalaries and expensesFor necessary expenses of the Privacy and Civil Liberties Oversight Board, as authorized by section 1061 of the Intelligence Reform and Terrorism Prevention Act of 2004 (5 U.S.C. 601 note), $1,000,000.Securities and exchange commissionSalaries and expensesFor necessary expenses for the Securities and Exchange Commission, including services as authorized by 5 U.S.C. 3109, the rental of space (to include multiple year leases) in the District of Columbia and elsewhere, and not to exceed $3,500 for official reception and representation expenses, $928,000,000, to remain available until expended; of which not to exceed $20,000 may be used toward funding a permanent secretariat for the International Organization of Securities Commissions; and of which not to exceed $100,000 shall be available for expenses for consultations and meetings hosted by the Commission with foreign governmental and other regulatory officials, members of their delegations, appropriate representatives, and staff to exchange views concerning developments relating to securities matters, development and implementation of cooperation agreements concerning securities matters, and provision of technical assistance for the development of foreign securities markets, such expenses to include necessary logistic and administrative expenses and the expenses of Commission staff and foreign invitees in attendance at such consultations and meetings including: (1) such incidental expenses as meals taken in the course of such attendance; (2) any travel and transportation to or from such meetings; and (3) any other related lodging or subsistence: Provided, That fees and charges authorized by sections 6(b) of the Securities Exchange Act of 1933 (15 U.S.C. 77f(b)), and 13(e), 14(g) and 31 of the Securities Exchange Act of 1934 (15 U.S.C. 78m(e), 78n(g), and 78ee), shall be credited to this account as offsetting collections: Provided further, That not to exceed $879,356,000 of such offsetting collections shall be available until expended for necessary expenses of this account: Provided further, That $48,644,000 shall be derived from prior year unobligated balances from funds previously appropriated to the Securities and Exchange Commission: Provided further, That the total amount appropriated under this heading from the general fund for fiscal year 2009 shall be reduced as such offsetting fees are received so as to result in a final total fiscal year 2009 appropriation from the general fund estimated at not more than $0.Selective service systemSalaries and expensesFor necessary expenses of the Selective Service System, including expenses of attendance at meetings and of training for uniformed personnel assigned to the Selective Service System, as authorized by 5 U.S.C. 4101–4118 for civilian employees; purchase of uniforms, or allowances therefor, as authorized by 5 U.S.C. 5901–5902; hire of passenger motor vehicles; services as authorized by 5 U.S.C. 3109; and not to exceed $750 for official reception and representation expenses; $22,000,000: Provided, That during the current fiscal year, the President may exempt this appropriation from the provisions of 31 U.S.C. 1341, whenever the President deems such action to be necessary in the interest of national defense: Provided further, That none of the funds appropriated by this Act may be expended for or in connection with the induction of any person into the Armed Forces of the United States.Small business administrationSalaries and expensesFor necessary expenses, not otherwise provided for, of the Small Business Administration as authorized by Public Law 108–447, including hire of passenger motor vehicles as authorized by 31 U.S.C. 1343 and 1344, and not to exceed $3,500 for official reception and representation expenses, $389,208,000: Provided, That the Administrator is authorized to charge fees to cover the cost of publications developed by the Small Business Administration, and certain loan program activities, including fees authorized by section 5(b) of the Small Business Act: Provided further, That, notwithstanding 31 U.S.C. 3302, revenues received from all such activities shall be credited to this account, to remain available until expended, for carrying out these purposes without further appropriations: Provided further, That $110,000,000 shall be available to fund grants for performance in fiscal year 2009 or fiscal year 2010 as authorized, of which $2,500,000 shall be for the Veterans Assistance and Services Program authorized by section 21(n) of the Small Business Act, as added by section 107 of Public Law 110–186, and of which $2,500,000 shall be for the Small Business Energy Efficiency Program authorized by section 1203(c) of Public Law 110–140: Provided further, That $7,654,400 shall be available for the Loan Modernization and Accounting System, to be available until September 30, 2010. Office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $16,000,000.Surety bond guarantees revolving fundFor additional capital for the Surety Bond Guarantees Revolving Fund, authorized by the Small Business Investment Act of 1958, $2,000,000, to remain available until expended.Business loans program account(including transfers of funds)For the cost of direct loans, $2,500,000, to remain available until expended; and for the cost of guaranteed loans, $100,000,000: Provided, That of the amount for the cost of guaranteed loans, such sums as may be necessary shall be for the Increased Veteran Participation Program under section 7(a)(32) of the Small Business Act, as added by section 208 of Public Law 110–186: Provided further, That amounts remaining after the application of the preceding proviso shall be used by the Small Business Administration to reduce fees pursuant to subparagraph (C) of section 7(a)(23) of the Small Business Act by an estimated aggregate amount equal to the amounts remaining, notwithstanding the requirement of such section of reducing to zero the cost to the Administration of making guarantees: Provided further, That such reduction may be made only with respect to loans guaranteed after the date of enactment of this Act: Providedfurther, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That subject to section 502 of the Congressional Budget Act of 1974, during fiscal year 2009 commitments to guarantee loans under section 503 of the Small Business Investment Act of 1958 shall not exceed $7,500,000,000: Provided further, That during fiscal year 2009 commitments for general business loans authorized under section 7(a) of the Small Business Act shall not exceed $17,500,000,000: Provided further, That during fiscal year 2009 commitments to guarantee loans for debentures under section 303(b) of the Small Business Investment Act of 1958, shall not exceed $3,000,000,000: Provided further, That during fiscal year 2009, guarantees of trust certificates authorized by section 5(g) of the Small Business Act shall not exceed a principal amount of $12,000,000,000. In addition, for administrative expenses to carry out the direct and guaranteed loan programs, $138,480,000, which may be transferred to and merged with the appropriations for Salaries and Expenses.Disaster loan program account(including transfers of funds)For administrative expenses to carry out the direct loan program, authorized by section 7(b) of the Small Business Act, $160,068,000, to be available until expended, of which $1,000,000 is for the Office of Inspector General of the Small Business Administration for audits and reviews of disaster loans and the disaster loan program and shall be paid to appropriations for the Office of Inspector General; of which $150,068,000 is for direct administrative expenses of loan making and servicing to carry out the direct loan program, which may be paid to appropriations for Salaries and Expenses; and of which $9,000,000 is for indirect administrative expenses, which may be paid to appropriations for Salaries and Expenses.Administrative provisions—small business administration(including transfer of funds)
510.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Small Business Administration in this Act may be transferred between such appropriations, but no such appropriation shall be increased by more than 10 percent by any such transfers: Provided, That any transfer pursuant to this paragraph shall be treated as a reprogramming of funds under section 608 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.
511.For an additional amount under the heading Small Business Administration, Salaries and Expenses, $72,018,000, to remain available until September 30, 2010, shall be for initiatives related to small business development and entrepreneurship, including programmatic and construction activities, and in the amounts specified in the table that appears under the heading Administrative Provisions–Small Business Administration in the report of the Committee on Appropriations of the House of Representatives to accompany this Act.United States Postal ServicePayment to the postal service fundFor payment to the Postal Service Fund for revenue forgone on free and reduced rate mail, pursuant to subsections (c) and (d) of section 2401 of title 39, United States Code, $111,831,000, of which $82,831,000 shall not be available for obligation until October 1, 2009: Provided, That mail for overseas voting and mail for the blind shall continue to be free: Provided further, That 6-day delivery and rural delivery of mail shall continue at not less than the 1983 level: Provided further, That none of the funds made available to the Postal Service by this Act shall be used to implement any rule, regulation, or policy of charging any officer or employee of any State or local child support enforcement agency, or any individual participating in a State or local program of child support enforcement, a fee for information requested or provided concerning an address of a postal customer: Provided further, That none of the funds provided in this Act shall be used to consolidate or close small rural and other small post offices in fiscal year 2009.Office of inspector general(including transfer of funds)For necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, as amended, $239,356,000, to be derived by transfer from the Postal Service Fund and expended as authorized by section 603(b)(3) of the Postal Accountability and Enhancement Act (Public Law 109–435).United states tax courtSalaries and expensesFor necessary expenses, including contract reporting and other services as authorized by 5 U.S.C. 3109, $48,463,000: Provided, That travel expenses of the judges shall be paid upon the written certificate of the judge.
VIGeneral provisions—this act
601.None of the funds in this Act shall be used for the planning or execution of any program to pay the expenses of, or otherwise compensate, non-Federal parties intervening in regulatory or adjudicatory proceedings funded in this Act.
602.None of the funds appropriated in this Act shall remain available for obligation beyond the current fiscal year, nor may any be transferred to other appropriations, unless expressly so provided herein.
603.The expenditure of any appropriation under this Act for any consulting service through procurement contract pursuant to section 3109 of title 5, United States Code, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued pursuant to existing law.
604.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriations Act.
605.None of the funds made available by this Act shall be available for any activity or for paying the salary of any Government employee where funding an activity or paying a salary to a Government employee would result in a decision, determination, rule, regulation, or policy that would prohibit the enforcement of section 307 of the Tariff Act of 1930 (19 U.S.C. 1307).
606.No funds appropriated pursuant to this Act may be expended by an entity unless the entity agrees that in expending the assistance the entity will comply with the Buy American Act (41 U.S.C. 10a–10c).
607.No funds appropriated or otherwise made available under this Act shall be made available to any person or entity that has been convicted of violating the Buy American Act (41 U.S.C. 10a–10c).
608.Except as otherwise provided in this Act, none of the funds provided in this Act, provided by previous appropriations Acts to the agencies or entities funded in this Act that remain available for obligation or expenditure in fiscal year 2009, or provided from any accounts in the Treasury derived by the collection of fees and available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that: (1) creates a new program; (2) eliminates a program, project, or activity; (3) increases funds or personnel for any program, project, or activity for which funds have been denied or restricted by the Congress; (4) proposes to use funds directed for a specific activity by either the House or Senate Committees on Appropriations for a different purpose; (5) augments existing programs, projects, or activities in excess of $5,000,000 or 10 percent, whichever is less; (6) reduces existing programs, projects, or activities by $5,000,000 or 10 percent, whichever is less; or (7) creates or reorganizes offices, programs, or activities unless prior approval is received from the Committees on Appropriations of the House of Representatives and the Senate: Provided, That prior to any significant reorganization or restructuring of offices, programs, or activities, each agency or entity funded in this Act shall consult with the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That not later than 60 days after the date of enactment of this Act, each agency funded by this Act shall submit a report to the Committees on Appropriations of the House of Representatives and the Senate to establish the baseline for application of reprogramming and transfer authorities for the current fiscal year: Provided further, That the report shall include: (1) a table for each appropriation with a separate column to display the President's budget request, adjustments made by Congress, adjustments due to enacted rescissions, if appropriate, and the fiscal year enacted level; (2) a delineation in the table for each appropriation both by object class and program, project, and activity as detailed in the budget appendix for the respective appropriation; and (3) an identification of items of special congressional interest: Provided further, That the amount appropriated or limited for salaries and expenses for an agency shall be reduced by $100,000 per day for each day after the required date that the report has not been submitted to the Congress.
609.Except as otherwise specifically provided by law, not to exceed 50 percent of unobligated balances remaining available at the end of fiscal year 2009 from appropriations made available for salaries and expenses for fiscal year 2009 in this Act, shall remain available through September 30, 2010, for each such account for the purposes authorized: Provided, That a request shall be submitted to the Committees on Appropriations of the House of Representatives and the Senate for approval prior to the expenditure of such funds: Provided further, That these requests shall be made in compliance with reprogramming guidelines.
610.None of the funds made available in this Act may be used by the Executive Office of the President to request from the Federal Bureau of Investigation any official background investigation report on any individual, except when—
(1)such individual has given his or her express written consent for such request not more than 6 months prior to the date of such request and during the same presidential administration; or
(2)such request is required due to extraordinary circumstances involving national security.
611.The cost accounting standards promulgated under section 26 of the Office of Federal Procurement Policy Act (Public Law 93–400; 41 U.S.C. 422) shall not apply with respect to a contract under the Federal Employees Health Benefits Program established under chapter 89 of title 5, United States Code.
612.For the purpose of resolving litigation and implementing any settlement agreements regarding the nonforeign area cost-of-living allowance program, the Office of Personnel Management may accept and utilize (without regard to any restriction on unanticipated travel expenses imposed in an Appropriations Act) funds made available to the Office of Personnel Management pursuant to court approval.
613.No funds appropriated by this Act shall be available to pay for an abortion, or the administrative expenses in connection with any health plan under the Federal employees health benefits program which provides any benefits or coverage for abortions.
614.The provision of section 613 shall not apply where the life of the mother would be endangered if the fetus were carried to term, or the pregnancy is the result of an act of rape or incest.
615.In order to promote Government access to commercial information technology, the restriction on purchasing nondomestic articles, materials, and supplies set forth in the Buy American Act (41 U.S.C. 10a et seq.), shall not apply to the acquisition by the Federal Government of information technology (as defined in section 11101 of title 40, United States Code), that is a commercial item (as defined in section 4(12) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(12)).
616.Notwithstanding section 1353 of title 31, United States Code, no officer or employee of any regulatory agency or commission funded by this Act may accept on behalf of that agency, nor may such agency or commission accept, payment or reimbursement from a non-Federal entity for travel, subsistence, or related expenses for the purpose of enabling an officer or employee to attend and participate in any meeting or similar function relating to the official duties of the officer or employee when the entity offering payment or reimbursement is a person or entity subject to regulation by such agency or commission, or represents a person or entity subject to regulation by such agency or commission, unless the person or entity is an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code.
617.The Public Company Accounting Oversight Board shall have authority to obligate funds for the scholarship program established by section 109(c)(2) of the Sarbanes-Oxley Act of 2002 (Public Law 107–204) in an aggregate amount not exceeding the amount of funds collected by the Board as of September 30, 2008, including accrued interest, as a result of the assessment of monetary penalties. Funds available for obligation in fiscal year 2009 shall remain available until expended.
618.Section 619 of division D of the Consolidated Appropriations Act, 2008 (20 U.S.C. 2009a) is amended to read as follows:

619.Hereafter, the Secretary of the Treasury shall invest such amounts appropriated and contributed to the Harry S Truman Memorial Scholarship Trust Fund in such obligations as the Board of Trustees of the Harry S Truman Scholarship Foundation may request. Such a request shall be binding on the Secretary to the extent consistent with section 10(b) of the Harry S Truman Memorial Scholarship Act (20 U.S.C. 2009(b)), without regard to the last sentence thereof..
619.
 (a)In GeneralThe second sentence of section 7472 of the Internal Revenue Code of 1986 is amended by inserting after April 24, 1999, that is incurred after imposed.
(b)Effective DateThe amendment made by this section shall take effect as if included in the amendment made by section 852 of the Pension Protection Act of 2006. 
620.None of the funds made available by this Act may be used by the Federal Communications Commission to implement or enforce paragraphs (2) through (7) of the Commission’s daily newspaper cross-ownership rule (47 C.F.R. 73.3555(d)), as amended by the Commission’s Report and Order and Order on Reconsideration (FCC 07–216), adopted December 18, 2007, and any notes pertaining to such paragraphs.
621.None of the funds made available in this Act may be used to administer, implement, or enforce the amendment made to section 515.533 of title 31, Code of Federal Regulations, that was published in the Federal Register on February 25, 2005.
622.For purposes of applying section 515.561(a) of title 31, Code of Federal Regulations, the 3-year period provided in such section shall be reduced to a 1-year period.
623. For purposes of applying section 515.561 of title 31, Code of Federal Regulations, the term member of a person’s immediate family shall include any aunt, uncle, niece, nephew, or first cousin of that person, in addition to those individuals listed in section 515.561(c) of such Code.
624.Notwithstanding any other provision of law, for fiscal year 2009 and each fiscal year thereafter, neither the Board of Governors of the Federal Reserve System nor the Secretary of the Treasury may determine, by rule, regulation, order, or otherwise, for purposes of section 4(k) of the Bank Holding Company Act of 1956, or section 5136A of the Revised Statutes of the United States, that real estate brokerage activity or real estate management activity is an activity that is financial in nature, is incidental to any financial activity, or is complementary to a financial activity. For purposes of this section, real estate brokerage activity shall mean real estate brokerage, and real estate management activity shall mean property management, as those terms were understood by the Board of Governors of the Federal Reserve System prior to March 11, 2000.
VIIGeneral provisions—government-wideDepartments, agencies, and corporations
701.No department, agency, or instrumentality of the United States receiving appropriated funds under this or any other Act for fiscal year 2009 shall obligate or expend any such funds, unless such department, agency, or instrumentality has in place, and will continue to administer in good faith, a written policy designed to ensure that all of its workplaces are free from the illegal use, possession, or distribution of controlled substances (as defined in the Controlled Substances Act (21 U.S.C. 802)) by the officers and employees of such department, agency, or instrumentality.
702.Unless otherwise specifically provided, the maximum amount allowable during the current fiscal year in accordance with section 16 of the Act of August 2, 1946 (60 Stat. 810), for the purchase of any passenger motor vehicle (exclusive of buses, ambulances, law enforcement, and undercover surveillance vehicles), is hereby fixed at $13,197 except station wagons for which the maximum shall be $13,631: Provided, That these limits may be exceeded by not to exceed $3,700 for police-type vehicles, and by not to exceed $4,000 for special heavy-duty vehicles: Provided further, That the limits set forth in this section may not be exceeded by more than 5 percent for electric or hybrid vehicles purchased for demonstration under the provisions of the Electric and Hybrid Vehicle Research, Development, and Demonstration Act of 1976: Provided further, That the limits set forth in this section may be exceeded by the incremental cost of clean alternative fuels vehicles acquired pursuant to Public Law 101–549 over the cost of comparable conventionally fueled vehicles.
703.Appropriations of the executive departments and independent establishments for the current fiscal year available for expenses of travel, or for the expenses of the activity concerned, are hereby made available for quarters allowances and cost-of-living allowances, in accordance with 5 U.S.C. 5922–5924.
704.Unless otherwise specified during the current fiscal year, no part of any appropriation contained in this or any other Act shall be used to pay the compensation of any officer or employee of the Government of the United States (including any agency the majority of the stock of which is owned by the Government of the United States) whose post of duty is in the continental United States unless such person: (1) is a citizen of the United States; (2) is a person in the service of the United States on the date of the enactment of this Act who, being eligible for citizenship, has filed a declaration of intention to become a citizen of the United States prior to such date and is actually residing in the United States; (3) is a person who owes allegiance to the United States; (4) is an alien from Cuba, Poland, South Vietnam, the countries of the former Soviet Union, or the Baltic countries lawfully admitted to the United States for permanent residence; (5) is a South Vietnamese, Cambodian, or Laotian refugee paroled in the United States after January 1, 1975; or (6) is a national of the People's Republic of China who qualifies for adjustment of status pursuant to the Chinese Student Protection Act of 1992 (Public Law 102–404): Provided, That for the purpose of this section, an affidavit signed by any such person shall be considered prima facie evidence that the requirements of this section with respect to his or her status have been complied with: Provided further, That any person making a false affidavit shall be guilty of a felony, and, upon conviction, shall be fined no more than $4,000 or imprisoned for not more than 1 year, or both: Provided further, That the above penal clause shall be in addition to, and not in substitution for, any other provisions of existing law: Provided further, That any payment made to any officer or employee contrary to the provisions of this section shall be recoverable in action by the Federal Government. This section shall not apply to citizens of Ireland, Israel, or the Republic of the Philippines, or to nationals of those countries allied with the United States in a current defense effort, or to international broadcasters employed by the Broadcasting Board of Governors, or to temporary employment of translators, or to temporary employment in the field service (not to exceed 60 days) as a result of emergencies: Provided further, That this section does not apply to the employment as Wildland firefighters for not more than 120 days of nonresident aliens employed by the Department of the Interior or the USDA Forest Service pursuant to an agreement with another country.
705.Appropriations available to any department or agency during the current fiscal year for necessary expenses, including maintenance or operating expenses, shall also be available for payment to the General Services Administration for charges for space and services and those expenses of renovation and alteration of buildings and facilities which constitute public improvements performed in accordance with the Public Buildings Act of 1959 (73 Stat. 479), the Public Buildings Amendments of 1972 (86 Stat. 216), or other applicable law.
706.In addition to funds provided in this or any other Act, all Federal agencies are authorized to receive and use funds resulting from the sale of materials, including Federal records disposed of pursuant to a records schedule recovered through recycling or waste prevention programs. Such funds shall be available until expended for the following purposes:
(1)Acquisition, waste reduction and prevention, and recycling programs as described in Executive Order No. 13423 (January 24, 2007), including any such programs adopted prior to the effective date of the Executive order.
(2)Other Federal agency environmental management programs, including, but not limited to, the development and implementation of hazardous waste management and pollution prevention programs.
(3)Other employee programs as authorized by law or as deemed appropriate by the head of the Federal agency.
707.Funds made available by this or any other Act for administrative expenses in the current fiscal year of the corporations and agencies subject to chapter 91 of title 31, United States Code, shall be available, in addition to objects for which such funds are otherwise available, for rent in the District of Columbia; services in accordance with 5 U.S.C. 3109; and the objects specified under this head, all the provisions of which shall be applicable to the expenditure of such funds unless otherwise specified in the Act by which they are made available: Provided, That in the event any functions budgeted as administrative expenses are subsequently transferred to or paid from other funds, the limitations on administrative expenses shall be correspondingly reduced.
708.No part of any appropriation contained in this or any other Act shall be available for interagency financing of boards (except Federal Executive Boards), commissions, councils, committees, or similar groups (whether or not they are interagency entities) which do not have a prior and specific statutory approval to receive financial support from more than one agency or instrumentality.
709.None of the funds made available pursuant to the provisions of this Act shall be used to implement, administer, or enforce any regulation which has been disapproved pursuant to a joint resolution duly adopted in accordance with the applicable law of the United States.
710.
(a)Notwithstanding any other provision of law, and except as otherwise provided in this section, no part of any of the funds appropriated for fiscal year 2009, by this or any other Act, may be used to pay any prevailing rate employee described in section 5342(a)(2)(A) of title 5, United States Code—
(1)during the period from the date of expiration of the limitation imposed by the comparable section for previous fiscal years until the normal effective date of the applicable wage survey adjustment that is to take effect in fiscal year 2009, in an amount that exceeds the rate payable for the applicable grade and step of the applicable wage schedule in accordance with such section; and
(2)during the period consisting of the remainder of fiscal year 2009, in an amount that exceeds, as a result of a wage survey adjustment, the rate payable under paragraph (1) by more than the sum of—
(A)the percentage adjustment taking effect in fiscal year 2009 under section 5303 of title 5, United States Code, in the rates of pay under the General Schedule; and
(B)the difference between the overall average percentage of the locality-based comparability payments taking effect in fiscal year 2009 under section 5304 of such title (whether by adjustment or otherwise), and the overall average percentage of such payments which was effective in the previous fiscal year under such section.
(b)Notwithstanding any other provision of law, no prevailing rate employee described in subparagraph (B) or (C) of section 5342(a)(2) of title 5, United States Code, and no employee covered by section 5348 of such title, may be paid during the periods for which subsection (a) is in effect at a rate that exceeds the rates that would be payable under subsection (a) were subsection (a) applicable to such employee.
(c)For the purposes of this section, the rates payable to an employee who is covered by this section and who is paid from a schedule not in existence on September 30, 2008, shall be determined under regulations prescribed by the Office of Personnel Management.
(d)Notwithstanding any other provision of law, rates of premium pay for employees subject to this section may not be changed from the rates in effect on September 30, 2008, except to the extent determined by the Office of Personnel Management to be consistent with the purpose of this section.
(e)This section shall apply with respect to pay for service performed after September 30, 2008.
(f)For the purpose of administering any provision of law (including any rule or regulation that provides premium pay, retirement, life insurance, or any other employee benefit) that requires any deduction or contribution, or that imposes any requirement or limitation on the basis of a rate of salary or basic pay, the rate of salary or basic pay payable after the application of this section shall be treated as the rate of salary or basic pay.
(g)Nothing in this section shall be considered to permit or require the payment to any employee covered by this section at a rate in excess of the rate that would be payable were this section not in effect.
(h)The Office of Personnel Management may provide for exceptions to the limitations imposed by this section if the Office determines that such exceptions are necessary to ensure the recruitment or retention of qualified employees.
711. During the period in which the head of any department or agency, or any other officer or civilian employee of the Federal Government appointed by the President of the United States, holds office, no funds may be obligated or expended in excess of $5,000 to furnish or redecorate the office of such department head, agency head, officer, or employee, or to purchase furniture or make improvements for any such office, unless advance notice of such furnishing or redecoration is transmitted to the Committees on Appropriations of the House of Representatives and the Senate. For the purposes of this section, the term office shall include the entire suite of offices assigned to the individual, as well as any other space used primarily by the individual or the use of which is directly controlled by the individual.
712. Notwithstanding section 1346 of title 31, United States Code, or section 708 of this Act, funds made available for the current fiscal year by this or any other Act shall be available for the interagency funding of national security and emergency preparedness telecommunications initiatives which benefit multiple Federal departments, agencies, or entities, as provided by Executive Order No. 12472 (April 3, 1984).
713.
(a)None of the funds appropriated by this or any other Act may be obligated or expended by any Federal department, agency, or other instrumentality for the salaries or expenses of any employee appointed to a position of a confidential or policy-determining character excepted from the competitive service pursuant to section 3302 of title 5, United States Code, without a certification to the Office of Personnel Management from the head of the Federal department, agency, or other instrumentality employing the Schedule C appointee that the Schedule C position was not created solely or primarily in order to detail the employee to the White House.
(b)The provisions of this section shall not apply to Federal employees or members of the armed forces detailed to or from—
(1)the Central Intelligence Agency;
(2)the National Security Agency;
(3)the Defense Intelligence Agency;
(4)the National Geospatial-Intelligence Agency;
(5)the offices within the Department of Defense for the collection of specialized national foreign intelligence through reconnaissance programs;
(6)the Bureau of Intelligence and Research of the Department of State;
(7)any agency, office, or unit of the Army, Navy, Air Force, and Marine Corps, the Department of Homeland Security, the Federal Bureau of Investigation and the Drug Enforcement Administration of the Department of Justice, the Department of Transportation, the Department of the Treasury, and the Department of Energy performing intelligence functions; and
(8)the Director of National Intelligence or the Office of the Director of National Intelligence.
714.No part of any appropriation contained in this or any other Act shall be available for the payment of the salary of any officer or employee of the Federal Government, who—
(1)prohibits or prevents, or attempts or threatens to prohibit or prevent, any other officer or employee of the Federal Government from having any direct oral or written communication or contact with any Member, committee, or subcommittee of the Congress in connection with any matter pertaining to the employment of such other officer or employee or pertaining to the department or agency of such other officer or employee in any way, irrespective of whether such communication or contact is at the initiative of such other officer or employee or in response to the request or inquiry of such Member, committee, or subcommittee; or
(2)removes, suspends from duty without pay, demotes, reduces in rank, seniority, status, pay, or performance or efficiency rating, denies promotion to, relocates, reassigns, transfers, disciplines, or discriminates in regard to any employment right, entitlement, or benefit, or any term or condition of employment of, any other officer or employee of the Federal Government, or attempts or threatens to commit any of the foregoing actions with respect to such other officer or employee, by reason of any communication or contact of such other officer or employee with any Member, committee, or subcommittee of the Congress as described in paragraph (1).
715.
(a)None of the funds made available in this or any other Act may be obligated or expended for any employee training that—
(1)does not meet identified needs for knowledge, skills, and abilities bearing directly upon the performance of official duties;
(2)contains elements likely to induce high levels of emotional response or psychological stress in some participants;
(3)does not require prior employee notification of the content and methods to be used in the training and written end of course evaluation;
(4)contains any methods or content associated with religious or quasi-religious belief systems or new age belief systems as defined in Equal Employment Opportunity Commission Notice N–915.022, dated September 2, 1988; or
(5)is offensive to, or designed to change, participants' personal values or lifestyle outside the workplace.
(b)Nothing in this section shall prohibit, restrict, or otherwise preclude an agency from conducting training bearing directly upon the performance of official duties.
716.No funds appropriated in this or any other Act may be used to implement or enforce the agreements in Standard Forms 312 and 4414 of the Government or any other nondisclosure policy, form, or agreement if such policy, form, or agreement does not contain the following provisions: These restrictions are consistent with and do not supersede, conflict with, or otherwise alter the employee obligations, rights, or liabilities created by Executive Order No. 12958; section 7211 of title 5, United States Code (governing disclosures to Congress); section 1034 of title 10, United States Code, as amended by the Military Whistleblower Protection Act (governing disclosure to Congress by members of the military); section 2302(b)(8) of title 5, United States Code, as amended by the Whistleblower Protection Act of 1989 (governing disclosures of illegality, waste, fraud, abuse or public health or safety threats); the Intelligence Identities Protection Act of 1982 (50 U.S.C. 421 et seq.) (governing disclosures that could expose confidential Government agents); and the statutes which protect against disclosure that may compromise the national security, including sections 641, 793, 794, 798, and 952 of title 18, United States Code, and section 4(b) of the Subversive Activities Act of 1950 (50 U.S.C. 783(b)). The definitions, requirements, obligations, rights, sanctions, and liabilities created by said Executive order and listed statutes are incorporated into this agreement and are controlling.: Provided, That notwithstanding the preceding paragraph, a nondisclosure policy form or agreement that is to be executed by a person connected with the conduct of an intelligence or intelligence-related activity, other than an employee or officer of the United States Government, may contain provisions appropriate to the particular activity for which such document is to be used. Such form or agreement shall, at a minimum, require that the person will not disclose any classified information received in the course of such activity unless specifically authorized to do so by the United States Government. Such nondisclosure forms shall also make it clear that they do not bar disclosures to Congress, or to an authorized official of an executive agency or the Department of Justice, that are essential to reporting a substantial violation of law.
717.No part of any funds appropriated in this or any other Act shall be used by an agency of the executive branch, other than for normal and recognized executive-legislative relationships, for publicity or propaganda purposes, and for the preparation, distribution or use of any kit, pamphlet, booklet, publication, radio, television, or film presentation designed to support or defeat legislation pending before the Congress, except in presentation to the Congress itself.
718.None of the funds appropriated by this or any other Act may be used by an agency to provide a Federal employee's home address to any labor organization except when the employee has authorized such disclosure or when such disclosure has been ordered by a court of competent jurisdiction.
719.None of the funds made available in this Act or any other Act may be used to provide any non-public information such as mailing or telephone lists to any person or any organization outside of the Federal Government without the approval of the Committees on Appropriations of the House of Representatives and the Senate.
720. No part of any appropriation contained in this or any other Act shall be used directly or indirectly, including by private contractor, for publicity or propaganda purposes within the United States not heretofor authorized by the Congress.
721.
(a)In this section, the term agency—
(1)means an Executive agency, as defined under section 105 of title 5, United States Code;
(2)includes a military department, as defined under section 102 of such title, the Postal Service, and the Postal Regulatory Commission; and
(3)shall not include the Government Accountability Office.
(b)Unless authorized in accordance with law or regulations to use such time for other purposes, an employee of an agency shall use official time in an honest effort to perform official duties. An employee not under a leave system, including a Presidential appointee exempted under section 6301(2) of title 5, United States Code, has an obligation to expend an honest effort and a reasonable proportion of such employee's time in the performance of official duties.
722.Notwithstanding 31 U.S.C. 1346 and section 708 of this Act, funds made available for the current fiscal year by this or any other Act to any department or agency, which is a member of the Federal Accounting Standards Advisory Board (FASAB), shall be available to finance an appropriate share of FASAB administrative costs.(transfer of funds)
723.Notwithstanding 31 U.S.C. 1346 and section 708 of this Act, the head of each Executive department and agency is hereby authorized to transfer to or reimburse General Services Administration, Government-wide Policy with the approval of the Director of the Office of Management and Budget, funds made available for the current fiscal year by this or any other Act, including rebates from charge card and other contracts: Provided, That these funds shall be administered by the Administrator of General Services to support Government-wide financial, information technology, procurement, and other management innovations, initiatives, and activities, as approved by the Director of the Office of Management and Budget, in consultation with the appropriate interagency groups designated by the Director (including the President's Management Council for overall management improvement initiatives, the Chief Financial Officers Council for financial management initiatives, the Chief Information Officers Council for information technology initiatives, the Chief Human Capital Officers Council for human capital initiatives, and the Chief Acquisition Officers Council for procurement initiatives): Provided further, That the total funds transferred or reimbursed shall not exceed $11,700,000: Provided further, That such transfers or reimbursements may only be made after 15 days following notification of the Committees on Appropriations by the Director of the Office of Management and Budget.
724.Notwithstanding any other provision of law, a woman may breastfeed her child at any location in a Federal building or on Federal property, if the woman and her child are otherwise authorized to be present at the location.
725.Notwithstanding section 1346 of title 31, United States Code, or section 708 of this Act, funds made available for the current fiscal year by this or any other Act shall be available for the interagency funding of specific projects, workshops, studies, and similar efforts to carry out the purposes of the National Science and Technology Council (authorized by Executive Order No. 12881), which benefit multiple Federal departments, agencies, or entities: Provided, That the Office of Management and Budget shall provide a report describing the budget of and resources connected with the National Science and Technology Council to the Committees on Appropriations, the House Committee on Science and Technology, and the Senate Committee on Commerce, Science, and Transportation 90 days after enactment of this Act.
726.Any request for proposals, solicitation, grant application, form, notification, press release, or other publications involving the distribution of Federal funds shall indicate the agency providing the funds, the Catalog of Federal Domestic Assistance Number, as applicable, and the amount provided: Provided, That this provision shall apply to direct payments, formula funds, and grants received by a State receiving Federal funds.
727.
(a)Prohibition of Federal Agency Monitoring of Individuals' Internet UseNone of the funds made available in this or any other Act may be used by any Federal agency—
(1)to collect, review, or create any aggregation of data, derived from any means, that includes any personally identifiable information relating to an individual's access to or use of any Federal Government Internet site of the agency; or
(2)to enter into any agreement with a third party (including another government agency) to collect, review, or obtain any aggregation of data, derived from any means, that includes any personally identifiable information relating to an individual's access to or use of any nongovernmental Internet site.
(b)ExceptionsThe limitations established in subsection (a) shall not apply to—
(1)any record of aggregate data that does not identify particular persons;
(2)any voluntary submission of personally identifiable information;
(3)any action taken for law enforcement, regulatory, or supervisory purposes, in accordance with applicable law; or
(4)any action described in subsection (a)(1) that is a system security action taken by the operator of an Internet site and is necessarily incident to providing the Internet site services or to protecting the rights or property of the provider of the Internet site.
(c)DefinitionsFor the purposes of this section:
(1)The term regulatory means agency actions to implement, interpret or enforce authorities provided in law.
(2)The term supervisory means examinations of the agency's supervised institutions, including assessing safety and soundness, overall financial condition, management practices and policies and compliance with applicable standards as provided in law. 
728.
(a)None of the funds appropriated by this Act may be used to enter into or renew a contract which includes a provision providing prescription drug coverage, except where the contract also includes a provision for contraceptive coverage.
(b)Nothing in this section shall apply to a contract with—
(1)any of the following religious plans:
(A)Personal Care's HMO; and
(B)OSF HealthPlans, Inc.; and
(2)any existing or future plan, if the carrier for the plan objects to such coverage on the basis of religious beliefs.
(c)In implementing this section, any plan that enters into or renews a contract under this section may not subject any individual to discrimination on the basis that the individual refuses to prescribe or otherwise provide for contraceptives because such activities would be contrary to the individual's religious beliefs or moral convictions.
(d)Nothing in this section shall be construed to require coverage of abortion or abortion-related services.
729.The Congress of the United States recognizes the United States Anti-Doping Agency (USADA) as the official anti-doping agency for Olympic, Pan American, and Paralympic sport in the United States.
730.Notwithstanding any other provision of law, funds appropriated for official travel by Federal departments and agencies may be used by such departments and agencies, if consistent with Office of Management and Budget Circular A–126 regarding official travel for Government personnel, to participate in the fractional aircraft ownership pilot program.
731.Notwithstanding any other provision of law, none of the funds appropriated or made available under this Act or any other appropriations Act may be used to implement or enforce restrictions or limitations on the Coast Guard Congressional Fellowship Program, or to implement the proposed regulations of the Office of Personnel Management to add sections 300.311 through 300.316 to part 300 of title 5 of the Code of Federal Regulations, published in the Federal Register, volume 68, number 174, on September 9, 2003 (relating to the detail of executive branch employees to the legislative branch).
732.Notwithstanding any other provision of law, no executive branch agency shall purchase, construct, and/or lease any additional facilities, except within or contiguous to existing locations, to be used for the purpose of conducting Federal law enforcement training without the advance approval of the Committees on Appropriations, except that the Federal Law Enforcement Training Center is authorized to obtain the temporary use of additional facilities by lease, contract, or other agreement for training which cannot be accommodated in existing Center facilities.
733.
(a)For fiscal year 2009, no funds shall be available for transfers or reimbursements to the E-Government initiatives sponsored by the Office of Management and Budget prior to 15 days following submission of a report to the Committees on Appropriations by the Director of the Office of Management and Budget and receipt of approval to transfer funds by the Committees on Appropriations of the House of Representatives and the Senate. This report shall include at a minimum—
(1)a description of each initiative including but not limited to its objectives, benefits, development status, risks, cost effectiveness (including estimated net costs or savings to the government), and the estimated date of full operational capability;
(2)the total development cost of each initiative by fiscal year including costs to date, the estimated costs to complete its development to full operational capability, and estimated annual operations and maintenance costs; and
(3)the sources and distribution of funding by fiscal year and by agency and bureau for each initiative including agency contributions to date and estimated future contributions by agency.
(b)No funds shall be available for obligation or expenditure for new E-Government initiatives without the explicit approval of the Committees on Appropriations of the House of Representatives and the Senate.
734.Section 739(a)(1) of division D of the Consolidated Appropriations Act, 2008 (Public Law 110–161; 121 Stat. 2029) is amended by striking more than 10.
735. Section 739 of division D of the Consolidated Appropriations Act, 2008 (Public Law 110–161; 121 Stat. 2030) is amended by striking subsection (b) and inserting the following: 

(b)Guidelines on insourcing new and contracted out functions
(1)Guidelines Required
(A)The heads of executive agencies subject to the Federal Activities Inventory Reform Act of 1998 (Public Law 105–270; 31 U.S.C. 501 note) shall devise and implement guidelines and procedures to ensure that consideration is given to using, on a regular basis, Federal employees to perform new functions and functions that are performed by contractors and could be performed by Federal employees. 
(B)The guidelines and procedures required under subparagraph (A) may not include any specific limitation or restriction on the number of functions or activities that may be converted to performance by Federal employees. 
(2)Special Consideration for Certain FunctionsThe guidelines and procedures required under paragraph (1) shall provide for special consideration to be given to using Federal employees to perform any function that— 
(A)is performed by a contractor and— 
(i)has been performed by Federal employees at any time during the previous 10 years; 
(ii)is a function closely associated with the performance of an inherently governmental function; 
(iii)has been performed pursuant to a contract awarded on a non-competitive basis; or 
(iv)has been performed poorly, as determined by a contracting officer during the 5-year period preceding the date of such determination, because of excessive costs or inferior quality; or 
(B)is a new requirement, with particular emphasis given to a new requirement that is similar to a function previously performed by Federal employees or is a function closely associated with the performance of an inherently governmental function. 
(3)Exclusion of Certain Functions From CompetitionsThe head of an executive agency may not conduct a public-private competition under Office of Management and Budget Circular A–76 or any other provision of law or regulation before— 
(A)in the case of a new agency function, assigning the performance of the function to Federal employees; 
(B)in the case of any agency function described in paragraph (2), converting the function to performance by Federal employees; or 
(C)in the case of an agency function performed by Federal employees, expanding the scope of the function. 
(4)Deadline
(A)The head of each executive agency shall implement the guidelines and procedures required under this subsection by not later than 120 days after the date of the enactment of this subsection. 
(B)Not later than 120 days after the date of the enactment of this subsection, the Government Accountability Office shall submit a report on the implementation of this subsection to the Committees on Appropriations of the House of Representatives and the Senate, the Committee on Oversight and Government Reform of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate. 
(5)DefinitionsIn this subsection:
(A)The term inherently governmental functions has the meaning given such term in subpart 7.5 of part 7 of the Federal Acquisition Regulation.
(B)The term functions closely associated with inherently governmental functions means the functions described in section 7.503(d) of the Federal Acquisition Regulation.
(6)ApplicabilityThis subsection shall not apply to the Department of Defense. .
736. None of the funds appropriated or otherwise made available by this or any other Act may be used to begin or announce a study or public-private competition regarding the conversion to contractor performance of any function performed by Federal employees pursuant to Office of Management and Budget Circular A–76 or any other administrative regulation, directive, or policy.
737.
(a)The adjustment in rates of basic pay for employees under the statutory pay systems that takes effect in fiscal year 2009 under sections 5303 and 5304 of title 5, United States Code, shall be an increase of 3.9 percent, and this adjustment shall apply to civilian employees in the Department of Homeland Security. Such adjustment shall be effective as of the first day of the first applicable pay period beginning on or after January 1, 2009. 
(b)Notwithstanding section 710 of this Act, the adjustment in rates of basic pay for the statutory pay systems that take place in fiscal year 2009 under sections 5344 and 5348 of title 5, United States Code, shall be no less than the percentage in subsection (a) as employees in the same location whose rates of basic pay are adjusted pursuant to the statutory pay systems under section 5303 and 5304 of title 5, United States Code. Prevailing rate employees at locations where there are no employees whose pay is increased pursuant to sections 5303 and 5304 of title 5 and prevailing rate employees described in section 5343(a)(5) of title 5 shall be considered to be located in the pay locality designated as Rest of US pursuant to section 5304 of title 5 for purposes of this subsection.
(c)Funds used to carry out this section shall be paid from appropriations, which are made to each applicable department or agency for salaries and expenses for fiscal year 2009.
738.Unless otherwise authorized by existing law, none of the funds provided in this Act or any other Act may be used by an executive branch agency to produce any prepackaged news story intended for broadcast or distribution in the United States, unless the story includes a clear notification within the text or audio of the prepackaged news story that the prepackaged news story was prepared or funded by that executive branch agency.
739.None of the funds made available in this Act may be used in contravention of section 552a of title 5, United States Code (popularly known as the Privacy Act) and regulations implementing that section.
740.Each executive department and agency shall evaluate the creditworthiness of an individual before issuing the individual a government travel charge card. Such evaluations for individually-billed travel charge cards shall include an assessment of the individual's consumer report from a consumer reporting agency as those terms are defined in section 603 of the Fair Credit Reporting Act (Public Law 91–508): Provided, That the department or agency may not issue a government travel charge card to an individual that either lacks a credit history or is found to have an unsatisfactory credit history as a result of this evaluation: Provided further, That this restriction shall not preclude issuance of a restricted-use charge, debit, or stored value card made in accordance with agency procedures to: (1) an individual with an unsatisfactory credit history where such card is used to pay travel expenses and the agency determines there is no suitable alternative payment mechanism available before issuing the card; or (2) an individual who lacks a credit history. Each executive department and agency shall establish guidelines and procedures for disciplinary actions to be taken against agency personnel for improper, fraudulent, or abusive use of government charge cards, which shall include appropriate disciplinary actions for use of charge cards for purposes, and at establishments, that are inconsistent with the official business of the Department or agency or with applicable standards of conduct.
741.Crosscut budget
(a)DefinitionsFor purposes of this section the following definitions apply:
(1)Great lakesThe terms Great Lakes and Great Lakes State have the same meanings as such terms have in section 506 of the Water Resources Development Act of 2000 (42 U.S.C. 1962d–22).
(2)Great lakes restoration activitiesThe term Great Lakes restoration activities means any Federal or State activity primarily or entirely within the Great Lakes watershed that seeks to improve the overall health of the Great Lakes ecosystem.
(b)ReportNot later than 45 days after submission of the budget of the President to Congress, the Director of the Office of Management and Budget, in coordination with the Governor of each Great Lakes State and the Great Lakes Interagency Task Force, shall submit to the appropriate authorizing and appropriating committees of the Senate and the House of Representatives a financial report, certified by the Secretary of each agency that has budget authority for Great Lakes restoration activities, containing—
(1)an interagency budget crosscut report that—
(A)displays the budget proposed, including any planned interagency or intra-agency transfer, for each of the Federal agencies that carries out Great Lakes restoration activities in the upcoming fiscal year, separately reporting the amount of funding to be provided under existing laws pertaining to the Great Lakes ecosystem; and
(B)identifies all expenditures since fiscal year 2004 by the Federal Government and State governments for Great Lakes restoration activities;
(2)a detailed accounting of all funds received and obligated by all Federal agencies and, to the extent available, State agencies using Federal funds, for Great Lakes restoration activities during the current and previous fiscal years;
(3)a budget for the proposed projects (including a description of the project, authorization level, and project status) to be carried out in the upcoming fiscal year with the Federal portion of funds for activities; and
(4)a listing of all projects to be undertaken in the upcoming fiscal year with the Federal portion of funds for activities.
742.
(a)In generalNone of the funds appropriated or otherwise made available by this or any other Act may be used for any Federal Government contract with any foreign incorporated entity which is treated as an inverted domestic corporation under section 835(b) of the Homeland Security Act of 2002 (6 U.S.C. 395(b)) or any subsidiary of such an entity.
(b)Waivers
(1)In generalAny Secretary shall waive subsection (a) with respect to any Federal Government contract under the authority of such Secretary if the Secretary determines that the waiver is required in the interest of national security.
(2)Report to congressAny Secretary issuing a waiver under paragraph (1) shall report such issuance to Congress.
(c)ExceptionsThis section shall not apply to—
(1)any Federal Government contract entered into before the date of the enactment of this Act (or any task order issued pursuant to such a contract); or
(2)any Federal Government contract for articles, materials and supplies that is in compliance with the Buy American Act (41 U.S.C. 10a–10c).
743.
(a)Each executive department and agency shall establish and maintain on the homepage of its website, an obvious, direct link to the website of its respective Inspector General.
(b)Each Office of Inspector General shall: 
(1)post on its website any public report or audit or portion of any report or audit issued within one day of its release;
 (2)provide a service on its website to allow an individual to request automatic receipt of information relating to any public report or audit or portion of that report or audit and which permits electronic transmittal of the information, or notice of the availability of the information without further request; and
 (3)establish and maintain a direct link on its website for individuals to anonymously report waste, fraud and abuse.
744.Notwithstanding any other provision of law, a public or private institution of higher education may offer or provide an officer or employee of any branch of the United States Government or of the District of Columbia, who is a current or former student of such institution, financial assistance for the purpose of repaying a student loan or forbearance of student loan repayment, and an officer or employee of any branch of the United States Government or of the District of Columbia may seek or receive such assistance or forbearance.
745.None of the funds made available by this or any other Act may be used to implement, administer, enforce, or apply the rule entitled “Competitive Area” published by the Office of Personnel Management in the Federal Register on April 15, 2008 (73 Fed. Reg. 20180 et seq.).
746.None of the funds made available by this or any other Act may be used to implement, administer, or enforce section 5(b) of Executive Order 13422 (72 Fed. Reg. 2763; relating to Regulatory Policy Officer).
747.Executive Order 13423 (72 Fed. Reg. 3919; Jan. 24, 2007) shall remain in effect hereafter except as otherwise provided by law after the date of the enactment of this Act. 
748.Except as expressly provided otherwise, any reference to this Act contained in any title other than title IV or VIII shall not apply to such title IV or VIII.
VIIIGeneral Provisions—District of Columbia
801.Whenever in this Act, an amount is specified within an appropriation for particular purposes or objects of expenditure, such amount, unless otherwise specified, shall be considered as the maximum amount that may be expended for said purpose or object rather than an amount set apart exclusively therefor.
802.Appropriations in this Act shall be available for expenses of travel and for the payment of dues of organizations concerned with the work of the District of Columbia government, when authorized by the Mayor, or, in the case of the Council of the District of Columbia, funds may be expended with the authorization of the Chairman of the Council.
803.There are appropriated from the applicable funds of the District of Columbia such sums as may be necessary for making refunds and for the payment of legal settlements or judgments that have been entered against the District of Columbia government.
804.
(a)None of the Federal funds provided in this Act shall be used for publicity or propaganda purposes or implementation of any policy including boycott designed to support or defeat legislation pending before Congress or any State legislature.
(b)The District of Columbia may use local funds provided in this title to carry out lobbying activities on any matter.
805.
(a)None of the funds provided under this Act to the agencies funded by this Act, both Federal and District government agencies, that remain available for obligation or expenditure in fiscal year 2009, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditures for an agency through a reprogramming of funds which—
(1)creates new programs;
(2)eliminates a program, project, or responsibility center;
(3)establishes or changes allocations specifically denied, limited or increased under this Act;
(4)increases funds or personnel by any means for any program, project, or responsibility center for which funds have been denied or restricted;
(5)reestablishes any program or project previously deferred through reprogramming;
(6)augments any existing program, project, or responsibility center through a reprogramming of funds in excess of $3,000,000 or 10 percent, whichever is less; or
(7)increases by 20 percent or more personnel assigned to a specific program, project or responsibility center,unless in the case of Federal funds, the Committees on Appropriations of the House of Representatives and Senate are notified in writing 15 days in advance of the reprogramming and in the case of local funds, the Committees on Appropriations of the House of Representatives and Senate are provided summary reports on April 1, 2009 and October 1, 2009, setting forth detailed information regarding each such local funds reprogramming conducted subject to this subsection.
(b)None of the local funds contained in this Act may be available for obligation or expenditure for an agency through a transfer of any local funds in excess of $3,000,000 from one appropriation heading to another unless the Committees on Appropriations of the House of Representatives and Senate are provided summary reports on April 1, 2009 and October 1, 2009, setting forth detailed information regarding each reprogramming conducted subject to this subsection, except that in no event may the amount of any funds transferred exceed 4 percent of the local funds in the appropriations.
(c)The District of Columbia government is authorized to approve and execute reprogramming and transfer requests of local funds under this title through December 1, 2009.
806.Consistent with the provisions of section 1301(a) of title 31, United States Code, appropriations under this Act shall be applied only to the objects for which the appropriations were made except as otherwise provided by law.
807.None of the Federal funds made available in this Act may be used to implement or enforce the Health Care Benefits Expansion Act of 1992 (D.C. Law 9–114; D.C. Official Code, sec. 32–701 et seq.) or to otherwise implement or enforce any system of registration of unmarried, cohabiting couples, including but not limited to registration for the purpose of extending employment, health, or governmental benefits to such couples on the same basis that such benefits are extended to legally married couples.
808.
(a)Section 446B(f) of the District of Columbia Home Rule Act (sec. 1–204.46b(f), D.C. Official Code) is amended by striking fiscal years 2006 through 2008 and inserting fiscal year 2006 and each succeeding fiscal year. 
(b)The amendment made by subsection (a) shall take effect as if included in the enactment of the 2005 District of Columbia Omnibus Authorization Act.  
809.Except as otherwise provided in this section, none of the funds made available by this Act or by any other Act may be used to provide any officer or employee of the District of Columbia with an official vehicle unless the officer or employee uses the vehicle only in the performance of the officer's or employee's official duties. For purposes of this section, the term official duties does not include travel between the officer's or employee's residence and workplace, except in the case of—
(1)an officer or employee of the Metropolitan Police Department who resides in the District of Columbia or a District of Columbia government employee as may otherwise be designated by the Chief of the Department;
(2)at the discretion of the Fire Chief, an officer or employee of the District of Columbia Fire and Emergency Medical Services Department who resides in the District of Columbia and is on call 24 hours a day or is otherwise designated by the Fire Chief;
(3)at the discretion of the Director of the Department of Corrections, an officer or employee of the District of Columbia Department of Corrections who resides in the District of Columbia and is on call 24 hours a day or is otherwise designated by the Director;
(4)the Mayor of the District of Columbia; and
(5)the Chairman of the Council of the District of Columbia.
810.
(a)None of the Federal funds contained in this Act may be used by the District of Columbia Office of Attorney General or any other officer or entity of the District government to provide assistance for any petition drive or civil action which seeks to require Congress to provide for voting representation in Congress for the District of Columbia.
(b)Nothing in this section bars the District of Columbia Office of Attorney General from reviewing or commenting on briefs in private lawsuits, or from consulting with officials of the District government regarding such lawsuits.
811.None of the Federal funds contained in this Act may be used for any program of distributing sterile needles or syringes for the hypodermic injection of any illegal drug.
812.Nothing in this Act may be construed to prevent the Council or Mayor of the District of Columbia from addressing the issue of the provision of contraceptive coverage by health insurance plans, but it is the intent of Congress that any legislation enacted on such issue should include a conscience clause which provides exceptions for religious beliefs and moral convictions.
813.
(a)No later than 30 calendar days after the date of the enactment of this Act, the Chief Financial Officer of the District of Columbia shall submit to the appropriate committees of Congress, the Mayor, and the Council of the District of Columbia a revised appropriated funds operating budget in the format of the budget that the District of Columbia government submitted pursuant to section 442 of the District of Columbia Home Rule Act (D.C. Official Code, sec. 1–204.42), for all agencies of the District of Columbia government for fiscal year 2009 that is in the total amount of the approved appropriation and that realigns all budgeted data for personal services and other-than-personal-services, respectively, with anticipated actual expenditures.
(b)This section shall apply only to an agency where the Chief Financial Officer of the District of Columbia certifies that a reallocation is required to address unanticipated changes in program requirements.
814. 
(a)Notwithstanding section 615(i)(3)(B) of the Individuals With Disabilities Education Act (20 U.S.C. 1415(i)(3)(B)), none of the funds contained in this Act or in any other Act making appropriations for the government of the District of Columbia for fiscal year 2009 or any succeeding fiscal year may be made available— 
(1)to pay the fees of an attorney who represents a party in or defends an IDEA proceeding which was initiated prior to the date of the enactment of this Act in an amount in excess of $4,000 for that proceeding; or 
(2)to pay the fees of an attorney or firm who represents a party in or defends an IDEA proceeding which was initiated prior to the date of the enactment of this Act if the Chief Financial Officer of the District of Columbia determines that the attorney or firm has a pecuniary interest (either directly or through an attorney, officer, or employee of the firm) in any special education diagnostic services or schools or other special education service providers.  
(b)In this section, the term IDEA proceeding means any action or administrative proceeding (including any ensuing or related proceedings before a court of competent jurisdiction) brought against the District of Columbia Public Schools under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.).   
815.In the current fiscal year and thereafter, the amount appropriated to the District of Columbia may be increased by no more than $100,000,000 from funds identified in the comprehensive annual financial report as the District's fiscal year 2008 unexpended general fund surplus. The District may obligate and expend these amounts only in accordance with the following conditions:
(1)The Chief Financial Officer of the District of Columbia shall certify that the use of any such amounts is not anticipated to have a negative impact on the District's long-term financial, fiscal, and economic vitality.
(2)The District of Columbia may only use these funds for the following expenditures:
(A)One-time expenditures.
(B)Expenditures to avoid deficit spending.
(C)Debt Reduction.
(D)Program needs.
(E)Expenditures to avoid revenue shortfalls.
(3)The amounts shall be obligated and expended in accordance with laws enacted by the Council in support of each such obligation or expenditure.
(4)The amounts may not be used to fund the agencies of the District of Columbia government under court ordered receivership.
(5)The amounts may not be obligated or expended unless the Mayor notifies the Committees on Appropriations of the House of Representatives and Senate not fewer than 30 days in advance of the obligation or expenditure.
816.
(a)In the current fiscal year and thereafter, to account for an unanticipated growth of revenue collections, the amount appropriated as District of Columbia Funds pursuant to this Act may be increased—
(1)by an aggregate amount of not more than 25 percent, in the case of amounts proposed to be allocated as Other-Type Funds in the Fiscal Year 2009 Proposed Budget and Financial Plan submitted to Congress by the District of Columbia; and
(2)by an aggregate amount of not more than 6 percent, in the case of any other amounts proposed to be allocated in such Proposed Budget and Financial Plan.
(b)The District of Columbia may obligate and expend any increase in the amount of funds authorized under this section only in accordance with the following conditions:
(1)The Chief Financial Officer of the District of Columbia shall certify—
(A)the increase in revenue; and
(B)that the use of the amounts is not anticipated to have a negative impact on the long-term financial, fiscal, or economic health of the District.
(2)The amounts shall be obligated and expended in accordance with laws enacted by the Council of the District of Columbia in support of each such obligation and expenditure, consistent with the requirements of this Act.
(3)The amounts may not be used to fund any agencies of the District government operating under court-ordered receivership.
(4)The amounts may not be obligated or expended unless the Mayor has notified the Committees on Appropriations of the House of Representatives and Senate not fewer than 30 days in advance of the obligation or expenditure.
817.In the current fiscal year and thereafter, the Chief Financial Officer for the District of Columbia may, for the purpose of cash flow management, conduct short-term borrowing from the emergency reserve fund and from the contingency reserve fund established under section 450A of the District of Columbia Home Rule Act (Public Law 93–198): Provided, That the amount borrowed shall not exceed 50 percent of the total amount of funds contained in both the emergency and contingency reserve funds at the time of borrowing: Provided further, That the borrowing shall not deplete either fund by more than 50 percent: Provided further, That 100 percent of the funds borrowed shall be replenished within 9 months of the time of the borrowing or by the end of the fiscal year, whichever occurs earlier: Provided further, That in the event that short-term borrowing has been conducted and the emergency or the contingency funds are later depleted below 50 percent as a result of an emergency or contingency, an amount equal to the amount necessary to restore reserve levels to 50 percent of the total amount of funds contained in both the emergency and contingency reserve fund must be replenished from the amount borrowed within 60 days.
818.
(a)None of the funds contained in this Act may be used to enact or carry out any law, rule, or regulation to legalize or otherwise reduce penalties associated with the possession, use, or distribution of any schedule I substance under the Controlled Substances Act (21 U.S.C. 801 et seq.) or any tetrahydrocannabinols derivative.
(b)The Legalization of Marijuana for Medical Treatment Initiative of 1998, also known as Initiative 59, approved by the electors of the District of Columbia on November 3, 1998, shall not take effect.
819. None of the funds appropriated under this Act shall be expended for any abortion except where the life of the mother would be endangered if the fetus were carried to term or where the pregnancy is the result of an act of rape or incest.
820.Amounts appropriated in this Act as operating funds may be transferred to the District of Columbia's enterprise and capital funds and such amounts, once transferred shall retain appropriation authority consistent with the provisions of this Act. 
821.
 (a)Increase in Hourly Rate for Attorneys Representing Indigent Defendents in the District of Columbia CourtsSection 11–2604(a), District of Columbia Official Code, is amended by striking $65 per hour and inserting $90 per hour.
(b)Increase in Caps on Total Compensation Paid for Particular CasesSection 11–2604(b), District of Columbia Official Code, is amended to read as follows:

(b)The compensation to be paid to an attorney appointed pursuant to this chapter shall not exceed the following maximum amounts:
(1)For representation of a defendant before the Superior Court of the District of Columbia for misdemeanors or felonies, the maximum amount set forth in section 3006A(d)(2) of title 18, United States Code, for representation of a defendant before the United States magistrate judge or the district court for misdemeanors or felonies (as the case may be).
(2)For representation of a defendant before the District of Columbia Court of Appeals, the maximum amount set forth in section 3006A(d)(2) of title 18, United States Code, for representation of a defendant in an appellate court.
(3)For representation of a defendant in post-trial matters for misdemeanors or felonies, the amount applicable under paragraph (1) for misdemeanors or felonies (as the case may be). .
(c)Special Rule for Compensation of Attorneys in Neglect and Termination of Parental Rights ProceedingsSection 16–2326.01(b), District of Columbia Official Code, is amended—
(1)in paragraph (1), by striking $1,600 and inserting $1,980;
(2)in paragraph (2), by striking $1,600 and inserting $1,980;
(3)in paragraph (3), by striking $2,200 and inserting $2,700; and
(4)in paragraph (4), by striking $1,100 and inserting $1,350. 
(d)Effective DateThe amendments made by this section shall apply with respect to cases and proceedings initiated on or after the date of the enactment of this Act.
822.Except as expressly provided otherwise, any reference to this Act contained in this title or in title IV shall be treated as referring only to the provisions of this title or of title IV. 
This Act may be cited as the Financial Services and General Government Appropriations Act, 2009. 
 
 
December 10, 2008 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
